 Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 1 of 48 Page ID #:1009


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-6775-GW(ASx)                                            Date      June 21, 2019
 Title             National Parks Conservation Association v. Ryan Zinke, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - FINAL RULINGS ON:

                             CADIZ, INC. AND CADIZ REAL ESTATE, LLC'S MOTION FOR
                             SUMMARY JUDGMENT [53];

                             FEDERAL DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                             [54]

                             PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [55]


       Attached hereto is the final ruling on the cross-motions for summary judgment. Plaintiffs are to
prepare a proposed judgment remanding the matter back to the United States Bureau of Land
Management.




                                                                                                   :       25
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 2 of 48 Page ID #:1010



 Ctr. for Bio. Diversity v. U.S. Bureau of Land Mgmt.; Case No. 2:17-cv-08587-GW-(ASx)
 Nat’l Parks Conserv. Ass’n v. Ryan Zinke; Case No. 2:18-cv-06775-GW- (ASx)
 Final Rulings on Cross-Motions for Summary Judgment


 I.       Background
          A. Introduction
          Both of these consolidated cases1 relate to the United States Bureau of Land Management’s
 (the “BLM”) 2017 conclusion that a proposed water pipeline project did not require a BLM right-
 of-way approval because the project fell within the scope of a right-of-way granted to the Arizona
 California Railroad (“ARZC”) under the 1875 General Railroad Right-of-Way Act (the “1875
 Act”), 43 U.S.C. §§ 934-39. The BLM’s position is that, because the project was within the scope
 of the right-of-way, the agency did not need to approve the it and thus had no obligation to conduct
 the environmental review required under the National Environmental Policy Act (“NEPA”), 42
 U.S.C. §§ 4321, et seq.
          Two different sets of Plaintiffs now challenge the BLM’s. The crux of this case is therefore
 the range of permissible activities within an 1875 Act right-of-way. Namely, whether activities
 are limited to those that further “railroad purposes,” or extend to all uses so long as they do not
 “interfere with” the continued use of the right-of-way as a railroad.
          In Case No. 17-cv-8587, Plaintiffs Center for Biological Diversity and Center for Food
 Safety (the “Centers”) sue: 1) the BLM; 2) Ryan Zinke, Secretary of the Department of the Interior;
 3) Brian Steed, the BLM’s Deputy Director for Policy and Programs; 4) Jerome Perez, the BLM’s
 California State Office Director; 5) Beth Ransel, the BLM’s California Desert District Office
 Manager; 6) Michael Nedd, the BLM’s Acting Deputy Director for Operations; and 7) Michael
 Ahren, the BLM’s Needles Field Office Director.2 See generally First Amended Complaint


 1
   Filings in Ctr. for Bio. Diversity v. U.S. Bureau of Land Mgmt.; Case No. 2:17-cv-08587-GW-(ASx), will be
 referenced as “17-8587 Docket No. __.” Filings in Nat’l Parks Conserv. Ass’n v. Ryan Zinke; Case No. 2:18-cv-
 06775-GW-(ASx), will be referenced as “18-6775 Docket No. __.” The two cases have been consolidated for pretrial
 purposes only. See Minutes of Scheduling Conference, 17-8587 Docket No. 51; Minutes of Scheduling Conference,
 18-6775 Docket No. 27.
 2
   The individual defendants were sued in their official capacities. Unless otherwise noted, the Court will refer to all
 federal defendants collectively as the “BLM.” Some of the individual defendants in this case have changed due to
 turnover in the BLM. On April 5, 2019, when BLM filed its motion for summary judgement, the individual defendants
 were: David Bernhardt, Acting Secretary of the Department of the Interior; Brian Steed, Deputy Director, Programs
 and Policy, BLM; Joe Stout, Acting California State Director, BLM; Ben Gruber, Acting District Manager, California
 Desert District, BLM; and Michael Ahrens, Field Manager, Needles Field Office, BLM. See Docket No. 54-1.



                                                                1
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 3 of 48 Page ID #:1011



 (“FAC”), 17-8587 Docket No. 20. The FAC asserts two causes of action: 1) for violation of the
 Federal Land Policy and Management Act (“FLPMA”), 35 U.S.C. §§ 1701, et seq.; the 1875 Act;
 and the Administrative Procedures Act (“APA”), 5 U.S.C. §§ 500, et seq.; and 2) for violation of
 NEPA and the APA. See generally id.                   In Case No. 18-cv-6775, Plaintiff National Parks
 Conservation Association (“NPCA” and collectively with the Centers, “Plaintiffs”) sues: 1) the
 United States Department of the Interior (“Interior”); 2) the BLM; 3) Steed; and 4) Zinke.3 See
 generally Complaint. The Complaint asserts four causes of action under the APA, FLPMA, and
 NEPA. See generally id.
          After the BLM answered the operative complaints in both cases, Cadiz, Inc. and Cadiz
 Real Estate, LLC (“Cadiz”) moved this Court for leave to intervene as defendants in both actions.
 See Motion to Intervene, 17-8587 Docket No. 37; 18-6775 Docket No. 25. Because Cadiz is the
 private entity seeking to develop the water pipeline at issue, and because Plaintiffs did not oppose,
 the Court granted leave for Cadiz to intervene. See Minutes of Cadiz’s Motion to Intervene, 17-
 8587 Docket No. 46; Minute Order, 18-6775 Docket No. 38.
          Now the various parties cross-move for summary judgment. See Centers’ Motion for
 Summary Judgment (“Centers MSJ”), 17-8587 Docket No. 67-1; NPCA’s Motion for Summary
 Judgment (“NPCA MSJ”), 18-6775 Docket No. 55-2; BLM’s Motion for Summary Judgment
 (“BLM MSJ”), 18-6775 Docket No. 54-1; Cadiz’s Motion for Summary Judgment (“Cadiz MSJ”),
 18-6775 Docket No. 53-1.4 All of the parties filed oppositions to the other sides’ motions for
 summary judgment. See Centers’ Opposition to Motion for Summary Judgment (“Centers Opp’n),
 17-8587 Docket No. 71; NPCA’s Opposition to Motion for Summary Judgment (“NPCA Opp’n”),
 18-6775 Docket No. 59;5 BLM’s Memorandum in Opposition to Motion for Summary Judgment
 (“BLM Opp’n”), 18-6775 Docket No. 57; Cadiz’s Opposition to Motion for Summary Judgment
 (“Cadiz Opp’n”), 18-6775 Docket No. 58.6 Oral arguments on the motions were heard on June


 3
   The Court again notes again that the individual defendants were sued in their official capacities and that some of the
 individuals’ identities have changed since the inception of this lawsuit. To the extent the names of the individual
 defendants is important to this Court’s ruling, the parties should clarify the issue for the Court.
 4
  The BLM and Cadiz each wrote only one version of their respective briefs in favor of their motions and filed them
 on both dockets.
 5
   As mandated by the Court, the Centers and NPCA each wrote only one version of their respective briefs in opposition
 to the Defendants’ two motions for summary judgment
 6
  Again, the BLM and Cadiz each wrote only one version of their respective briefs in opposition to the Plaintiffs two
 motions for summary judgment and filed them on both dockets.



                                                                2
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 4 of 48 Page ID #:1012



 20, 2019.
          B. Factual Background7
              1. The Proposed Pipeline
          Cadiz is a resource development company that owns over 34,000 acres of private land in
 the Mojave Desert overlying groundwater basins (“Cadiz Property”). See BLM’s Statement of
 Genuine Disputes of Material Fact in response to NPCA’s Statement of Undisputed Facts (“NPCA
 SUF”), 18-6775 Docket No. 57, ¶ 1; BLM’s Statement of Uncontroverted Facts and Conclusions
 of Law (“BLM SUF”), 18-6775 Docket No. 54-3, ¶ 1.8 Cadiz, in collaboration with the Santa
 Margarita Water District (“SMWD”) and other water providers, developed the Cadiz Valley Water

 7
   Some of the underlying “undisputed” facts cited herein have been disputed by Plaintiffs or Defendants. The Court
 has reviewed said disputes and has included in this summary only facts that are supported by the cited evidence,
 altering the proffered facts if necessary to accurately reflect the uncontroverted evidence. To the extent that the cited
 underlying “undisputed” facts have been disputed, the Court finds that the stated disputes: (1) fail to controvert the
 proffered “undisputed” facts, (2) dispute the facts on grounds not germane to the below statements, and/or (3) fail to
 cite evidence in support of the disputing party’s position. As such, the Court treats such facts as undisputed. Any
 proffered facts not included in this tentative ruling were found to be: (1) improper opinions or conclusions rather than
 facts, (2) were unsupported by admissible evidence, (3) were deemed irrelevant to the Court’s present analysis, or (4)
 some combination thereof. To the extent the Court uses any facts in the Discussion section of this tentative ruling,
 and does not note that they are disputed, it has determined that they are undisputed.
         Cadiz and the BLM both object to Plaintiffs’ filing of evidence outside of the administrative record for any
 purpose other than standing. See BLM Evidentiary Objections to the Centers’ evidence, 17-8587 Docket No. 72-3;
 Cadiz Evidentiary Objections to the Centers’ evidence, 17-8587 Docket No. 73-2; BLM Evidentiary Objections to
 NPCA evidence, 18-6775 Docket No. 57-3; Evidentiary Objections to NPCA evidence, 18-6775 Docket No. 58-2.
 The Court would rule as follows:
           Because the Defendants do not object to the consideration of the proffered declarations for the purposes of
 standing, the Court will admit the various declarations from the groups’ members for that purpose. Otherwise, because
 this is an administrative record case, the Court will only consider material outside of that record in four narrow
 circumstances:
                   1) where the extra-record evidence is “necessary to determine whether the agency
                   has considered all relevant factors and has explained its decision;” 2) where “the
                   agency has relied on documents not in the record;” 3) where “supplementing the
                   record is necessary to explain technical terms or complex subject matter;” or 4)
                   where “plaintiffs make a showing of agency bad faith.”
 Cachil Dehe Band of Wintun Indians of Colusa Indian Cmty. v. Zinke, 889 F.3d 584, 600-01 (9th Cir. 2018) (quoting
 Sw. Ctr. For Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1451 (9th Cir. 1996)). Plaintiffs have not made
 the requisite showing that their proffered evidence falls within one of the four exceptions. As such, the Court would
 not consider the extra-record evidence for any purpose other than standing.
           The Centers also request the Court take judicial notice of two news articles. See Centers Request for Judicial
 Notice, 17-8587 Docket No. 67-5. The Court is not inclined to take judicial notice of those documents because the
 Plaintiffs have not even argued that it falls within one of the four delineated circumstances above. The Court would
 therefore sustain the evidentiary objections.
 8
  NPCA only “partially disputes” three of BLM’s purported undisputed facts. See Statement of Genuine Disputes of
 Material Facts in Response to BLM’s SUF, 18-6775, Docket No. 59-1. To the extent the Court relies on any of these
 partially disputed facts, the Court has reviewed the administrative record and used only facts that are truly undisputed.



                                                                 3
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 5 of 48 Page ID #:1013



 Conservation, Recovery, and Storage Project (“Cadiz Project”) to “convey for a 50-year span an
 annual average of 50,000 acre-feet (16.3 billion gallons) of water pumped from [an ancient]
 groundwater aquifer to the Colorado River Aqueduct . . . for a distance of approximately 43 miles.”
 NPCA SUF ¶ 3. In 2001, the Metropolitan Water District proposed a pipeline for the Cadiz Project
 that would cross BLM-managed lands outside of any railroad right-of-way. See id. ¶ 4; BLM
 2740.9 An Environmental Impact Statement / Environmental Impact Report was prepared and
 BLM granted the right of way for the pipeline. See BLM 2740. Regardless, the Metropolitan
 Water District rejected the terms and conditions and did not proceed with the project. Id.
            In 2005, Cadiz and several Southern California water districts resumed interest in the
 project. Id. In 2008, Cadiz entered into a Longitudinal Lease Agreement with ARZC to construct,
 operate, and maintain a subsurface water-conveyance pipeline and a power line between the Cadiz
 Property and the Colorado River Aqueduct along a 43-mile portion of the ARZC right-of-way. Id.
 at 5015; NPCA SUF ¶ 12. ARZC’s predecessor obtained the right-of-way under the authority of
 the 1875 Act between 1905 and 1911. NPCA ¶ 11.
            In December 2011, Cadiz and ARZC amended the lease agreement to incorporate six
 design features related to ARZC’s anticipated uses of the right-of-way. See BLM 4675-76; id. at
 2741. These anticipated uses and design features include:
                   Fire hydrants to suppress fires that could damage the railroad trestles and facilities.
                   An access road to be constructed that would provide access in case of train
                    derailment or for maintenance.
                   Access to 10,000 gallons of water per day for vegetation control, washing rail cars,
                    offices, and other contemplated improvements.
                   Access to power at meters located along the railroad tracks and emergency access
                    to power at any location.
                   Future operations of a contemplated excursion train along the ARZC rails may
                    require accommodations for passenger terminals and water service for the likely
                    steam powered locomotives.
                   Right to connect and deliver water at any future water production facilities within
                    the ARZC right of way to the pipeline and facilities.
 Id. at 4675-76, 4678.
               2. The BLM’s Interpretations of the 1875 Act and Treatment of the Cadiz Project


 9
     “BLM __” represents the bates stamps numbers on the documents included within the administrative record.



                                                               4
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 6 of 48 Page ID #:1014



        From 1989 to 2011, Interior’s 1989 M-Opinion (M-36964) (the “1989 M-Opinion”)
 expressed official Interior policy regarding rights-of-way under the 1875 Act. NPCA SUF ¶ 15.
 The 1989 M-Opinion stated, “[u]nder the 1875 Act, railroads were granted an ‘easement.’ The
 scope of this easement, unlike an ordinary common-law easement, is an interest tantamount to fee
 ownership, including the right to use and authorize others to use (where not inconsistent with
 railroad operations) the surface, subsurface, and airspace.” Id. ¶ 16.
        In and around August 2011, BLM contacted Cadiz, SMWD, and ARZC requesting
 information about the relationship between the proposed Cadiz Project and ARZC’s railroad
 operations. Id. ¶ 20; BLM SUF ¶ 6; BLM 7882. In this correspondence, BLM notified the
 recipients that the Interior Solicitor at the time, Hilary Tompkins, was reviewing the 1989 M-
 Opinion. See BLM 7882. While the correspondence between the interested parties was taking
 place, Interior partially withdrew the 1989 M-Opinion by promulgating M-37025 in November
 2011 (“2011 M-Opinion”). NPCA SUF ¶ 21. The 2011 M-Opinion concluded that: 1) the 1989
 M-Opinion was not consistent with the 1875 Act, and 2) a railroad’s authority to undertake or
 authorize activities within an 1875 Act right-of-way is “limited to those activities that derive from
 or further a railroad purpose, which allows a railroad to undertake, or authorize others to undertake,
 activities that have both railroad and commercial purposes, but does not permit a railroad to
 authorize activities that bear no relationship to the construction or operation of a railroad.” BLM
 8038. The 2011 M-Opinion also recognized that certain uses incidental to the operation of a
 railroad fall within the rights-of-way. See id. at 8045-47. Following the promulgation of the 2011
 M-Opinion, BLM continued to request information from Cadiz, SMWD, and ARZC about the
 Cadiz Project and its relation to railroad operations. See BLM SUF ¶ 6. The interested parties
 responded to these requests, providing information about how the proposed design elements would
 affect railroad operations. See id. In one of these responses, ARZC explained that it “would utilize
 the 43-mile Cadiz pipeline and/or accompanying power lines to serve both railroad purposes and
 commercial purposes.” BLM 2861. ARZC described how certain elements of the Cadiz Project
 would improve the safety of ARZC’s operations by placing fire hydrants along the line, developing
 access roads, and providing power to the railroad. Id. The project would allot 10,000 gallons of
 water per day for railroad operations, and would also “include potential accommodations for
 passenger terminals and water service for steam powered locomotives.” Id. The response further
 explained how the project would aid in fire suppression and the development of a steam-powered



                                                       5
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 7 of 48 Page ID #:1015



 tourist train. Id. at 2861-2869.
            In August 2014, the BLM issued an Instruction Memorandum (IM 2014-122 or the “2014
 IM”) on how to evaluate proposed and existing activities within 1875 Act railroad easements
 pursuant to the legal conclusions in the 2011 M-Opinion. See BLM SUF ¶ 8. This guidance
 established criteria that BLM would consider on a case-by-case basis when making an
 administrative determination as to whether proposed or existing activities derive from or further a
 railroad purpose. Id. The 2014 IM provided that the BLM must consider the following factors:
                         The specific purpose of the 1875 Act, which was to give
                          railroads the exclusive right to use and occupy the granted
                          ROW[10] for railroad purposes;
                         The concept that, even though railroad ROW grants are
                          generally broadly construed, any doubts about the scope of such
                          grant are still to be resolved in the Government’s favor. As a
                          practical matter, this means that a railroad ROW holder and/or
                          the party arguing that a particular activity is within the scope of
                          an 1875 Act ROW must provide sufficient evidence to overcome
                          any doubts as to whether a particular activity is within the scope
                          of the ROW;
                         The relationship between the activity and the railroad – e.g.,
                          does the activity in question originate or issue from, help
                          promote, and/or advance the railroad purposes; and
                         Historical industry practice with respect to the activity in
                          question – e.g., is the proposed activity one that has been used
                          by railroads previously in furtherance of a railroad purpose.
 BLM 2727.
            Pursuant to the 2014 IM, the BLM California State Office sought additional information
 from Cadiz relating to the proposed relationship between elements of the Cadiz’s proposed water
 conveyance pipeline along ARZC’s railroad right-of-way and ARZC’s railroad operations. Id. ¶
 9. After various interactions with BLM,11 on January 9, 2015, Cadiz provided a letter with an
 executive summary and supporting documentation outlining how it thought elements of the Cadiz


 10
      At times, the parties refer to “rights-of-way” as “ROWs.”
 11
   David Bernhardt, the current Secretary of the Interior, then at the law firm of Brownstein, Hyatt, Farber, Schreck
 LLP (“Brownstein”), represented Cadiz at various points during Cadiz’s negotiations with BLM between January
 2012 and January 2015. See BLM’s Genuine Statement of Material Fact in Response to Centers’ Statement of
 Uncontroverted Facts and Conclusions of Law (Centers SUF), 17-8587 Docket No. 72-2, ¶ 18. The BLM notes that
 Bernhardt filed a recusal memo agreeing not to participate in matters involving Cadiz. See Bernhardt Recusal Memo,
 Docket No. 57-1.



                                                                  6
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 8 of 48 Page ID #:1016



 Project would further ARZC’s railroad operations. See BLM SUF ¶¶ 10-11; BLM 2476. Cadiz
 highlighted five potential railroad purposes that the pipeline project would further: (1) a new
 access road along the pipeline route; (2) remotely operated fire suppression systems at each of the
 42 existing trestles; (3) inline power generation to provide lighting and railroad transloading; (4)
 fiber optic information transmission; and (5) the distribution of water for railroad operations that
 would include a steam powered locomotive, fire-suppression and other uses. See BLM SUF ¶ 11;
 BLM 2472.
         On October 2, 2015, the BLM California Deputy State Director submitted to the BLM
 California State Director a 24-page final evaluation of the information provided by Cadiz with a
 conclusion/recommendation that Cadiz’s proposed water conveyance pipeline does not derive
 from or further a railroad purpose (the “2015 Determination”) and would therefore require a BLM
 right-of-way permit. See BLM SUF ¶ 12; BLM 2257-80. The BLM notified Cadiz of its decision
 and sent a 5-page summary of the 2015 Determination. BLM SUF ¶ 12; BLM 2243-49. Overall,
 the 2015 Determination noted that “primary purpose of the pipeline is to convey water for
 distribution to a separate and distant location for commercial distribution, and nearly 100 percent
 of the conveyed water would be solely devoted to this purpose. There is no relationship between
 the express purpose for the pipeline and the railroad’s operation.” BLM 2264. The 2015
 Determination then identified the “main proposed project components . . . [as] a water conveyance
 pipeline including in-line turbines for power generation and other water uses, an access road for
 the pipeline, a water-based fire suppression system utilizing fiber optic [lines], a power distribution
 line and facilities it would support, and a tourist-based steam-powered excursion train with
 appurtenances.” Id. at 2262. Reviewing each component, the 2015 Determination concluded that
 the water conveyance pipeline itself was not a railroad purpose because “[c]onveyance of water
 for public consumption . . . is not necessary for the construction or operation of a railroad, and the
 origin of the activity itself is a non-railroad purpose.” BLM 2266. The 2015 Determination further
 stated that “[p]roduction of electricity via in-line turbines located in such a pipeline likewise is not
 within the scope of the ROW granted by the Act, as it remains unclear as presented how power-
 generation activity issues from railroad purposes.” The 2015 Determination also noted that the
 daily allotment of 10,000 gallons for the railroad represented 0.02% of the water that would run
 through the pipeline, and that it did not review the “contemplated but not planned aspects of the
 Project,” such as “washing railcars, controlling vegetation, serving its offices and other



                                                        7
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 9 of 48 Page ID #:1017



 improvement and future operations, such as a steam-powered excursion locomotive, new
 warehouses (if any), bulk transfer facilities or other railroad related facilities on the line.” Id. at
 2263, 2266.
        As to the fire suppression system, the 2015 Determination recognized that, “[d]epending
 on the nature and location of the rail line, fire suppression may further a railroad purpose.” Id. at
 2268. However, the BLM noted:
                The use of water as a fire suppressant only on those trestles and
                bridges that cross over 43 miles of BLM land (on a rail line that
                extends for over 200 miles), and only where the pipeline would be
                located, suggests this component was added to draw some
                connection between the water conveyance pipeline and the railroad,
                especially given that there is no history of fires long this route.
 Id. Regarding the fiber optic line, the 2015 Determination stated that it would not serve a railroad
 purpose “because the fiber optic line would be dedicated to the operation of a fire suppression
 system and communications for a water conveyance pipeline, neither of which serve a railroad
 purpose.” Id. at 2270. Finally, the 2015 Determination observed that the “[u]se of water for fire
 suppression on creosote-treated timber is an uncommon industry practice, with dry sand being the
 preferred method, and thus the water-based hydrants and sprinklers, and fiber optic telemetry used
 to operate them, do not derive from or further a railroad purpose.” Id.
        Again, as to the access road, the BLM recognized that it “may further a railroad purpose
 because access to the rail line for maintenance, inspection and response to railroad emergencies
 further and derive from railroad purposes.” Id. at 2272. But, because “the origin of the access
 road is to support the non-railroad purpose of water conveyance for public consumption unrelated
 to railroad activities,” BLM determined that the road did not fall within the scope of ARZC’s right-
 of-way. Id. at 2273. Similarly, the 2015 Determination stated that a power line and expanding
 transload facilities may further a railroad purpose, but that “the origin of the power for these
 activities is generated by the in-line turbines,” which are not within the scope of the right-of-way.
 Id. at 2276. And, lastly, as to the proposed steam-powered excursion train the 2015 Determination
 concluded:
                A steam-based excursion train may derive from or further a railroad
                purpose. As presented, however, it remains unclear if it is a
                reasonably foreseeable activity or merely speculative. The
                excursion train’s prospective use of a small portion of the pipeline’s
                water does not convert the excursion train, the pipeline, or the water
                that runs through the pipeline into a legitimate railroad purpose. If


                                                       8
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 10 of 48 Page ID #:1018



                 the excursion train proposal by Cadiz, Inc. remains bound to and a
                 component of the water conveyance pipeline, authorization from the
                 BLM is required for operation of the excursion train. The
                 responsibility is on the party presenting the activity to overcome
                 uncertainty for the government, and doubts are to be resolved in the
                 government’s favor. Presentation of the excursion train with
                 appurtenant facilities on its own merits can be reconsidered, separate
                 and apart from the primary water conveyance purpose proposal.
  Id. at 2280.
         A few days after it received the 2015 Determination, Cadiz sent the BLM Director a letter
  arguing that the decision was contrary to law and must be rescinded. BLM SUF ¶ 13; NPCA SUF
  ¶ 60. Cadiz and the BLM corresponded about the 2015 Determination in the months that followed.
  See BLM SUF 13; NPCA SUF ¶¶ 61, 64-65.
         In December 2016, President-elect Trump ranked the Cadiz Project as number 15 on a list
  of “Emergency & National Security Projects.” Cadiz’s Response to Centers’ Statement of
  Uncontroverted Facts (“Centers SUF”), 17-8587 Docket No. 73-1, ¶ 23. On February 1, 2017,
  Acting Deputy Secretary of the Interior James Cason held a video call with lobbyist Luke Johnson
  and lawyer Larry Jensen, both of Brownstein, which represented (and represents) Cadiz. Id. ¶ 24;
  NPCA SUF ¶ 71. Thereafter, the Interior political staff held meetings with BLM, Interior, and
  Solicitor’s Office staff and received briefing materials regarding the Cadiz Project, and more
  generally, the 2014 IM and Interior’s interpretation of the 1875 Act. BLM SUF ¶ 14. In an email,
  the Acting Chief of Staff for the BLM noted that the Cadiz Project was “controversial, with
  significant Congressional interest on both sides.” BLM 2104. A March 13, 2017 “task matrix”
  sent to Acting Deputy Secretary James Cason and titled “Deputy Secretary Assignments Follow
  up List,” shows that Cason directed interior officials to “get rid of the Hillary [sic] opinion, to
  leave the matter up to the railroad right of ways.” NPCA SUF ¶ 88; BLM 1996. The task matrix
  also states that Cason directed then-Special Assistant to the Secretary, Downey Magallanes, to
  “take the [2011] ‘M’ Opinion, look at the facts, and write an analysis that says the facts suggesting
  railroad benefits were ignored.” NPCA ¶ 89. Additionally, the task matrix shows that Cason asked
  Kathleen Benedetto “to revise the IM . . . [s]ooner rather than later.” NPCA ¶ 90.
         On March 29, 2017, BLM’s Acting Assistant Director for Energy, Minerals, and Realty
  Management issued a new IM (“2017 IM”) rescinding the 2014 IM (and an earlier 2012 IM
  describing the 2011 M-Opinion). BLM SUF ¶ 16. The 2017 IM directed that “[a]ll issues related
  to addressing activities within railroad rights-of-way granted pursuant to the [1875 Act] across


                                                       9
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 11 of 48 Page ID #:1019



  [BLM]-managed lands are to be directed to the BLM Washington Office, Energy, Minerals and
  Realty Management (WO-300) directorate.” BLM 971-72. In response to the 2017 IM, Cadiz
  sent a letter to the BLM requesting that the agency confirm that the 2015 Determination was no
  longer in effect, and that the Cadiz pipeline project was within the scope of the ARZC right-of-
  way. BLM SUF ¶ 17. Apparently, BLM did not reply. See id. ¶¶ 20, 22.
         On June 30, 2017, Daniel Jorjani, Principal Deputy Solicitor, issued a memorandum that
  identified several post-2011 court decisions as potentially supporting the need to review the 2011
  M-Opinion. BLM 785. Then, on September 1, 2017, Jorjani issued Solicitor’s Opinion M-37048
  (“2017 M-Opinion”). BLM SUF ¶ 21. The 2017 M-Opinion withdrew the 2011 M-Opinion and
  “conclude[d] that the rights-of-way granted to railroad companies under the 1875 Act allow
  railroad companies to lease portions of their easements to third parties without permit or grant
  from [the BLM], provided that such leases are limited to the surface, broadly defined, of the
  easement and do not interfere with the continued use of the easement as a railroad.” BLM 75-76
  (emphasis added). As an alternative position, the 2017 M-Opinion stated that even if the scope of
  a railroad’s right-of-way is limited to “railroad purposes,” those purposes should be interpreted
  broadly in accordance with the incidental use doctrine. See Id. at 22.
         Finally, on October 13, 2017, the Acting BLM Director sent Cadiz, SMWD, and ARZC
  letters (the “2017 Determination”) responding to their previous requests by: (1) expressly
  superseding the 2015 Determination because it no longer represented BLM’s view of the
  applicable law and facts, and (2) concluding Cadiz’s proposed activities were within the scope of
  rights granted to ARZC under the 1875 Act because the “Cadiz Project would not interfere with
  the continued use of the easement for railroad operations, nor would the proposed activities extend
  beyond the surface of the easement, broadly defined.” See Id. at 4-6. Citing the incidental use
  doctrine, the BLM “additionally and alternatively conclude[d] that the activities proposed in the
  Cadiz Project further[ed] a railroad purpose, even if they do not originate or derive from that
  purpose.” Id. at 5. Specifically, the BLM concluded that the following components of the plan
  would further a railroad purpose:
                 1. Water pumped through the Cadiz pipeline will enable the creation
                 and operation of a new fire suppression system to prevent and
                 minimize damage to railroad assets and disruption of railroad
                 operations. Cadiz proposes to construct and provide water for a fire
                 suppression system to protect against fire for the 13 steel and 29
                 wooden railroad bridges that utilize creosote-treated timber trestles


                                                      10
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 12 of 48 Page ID #:1020



                and ties. The components of the fire suppression system would
                consist of automatic sprinklers and fire hydrants. The system would
                require the construction of fiber optic lines used for telemetry, for
                pipeline communications by Cadiz, and for emergency
                communications by ARZC.
                2. Water pumped through the Cadiz pipeline will generate power
                that will be used in railroad operations. Cadiz also proposes to
                install inline turbines within the water conveyance pipeline for the
                purpose of generating power, in part for ARZC to use for key
                railroad operations such as expanding and providing power for new
                railroad transloading facilities, signal systems, and power switches
                for potential increases in railroad activity.
                3. The project will provide transmission lines to bring electrical
                power that enables ARZC to install climate controlled storage
                containers, provide around the clock maintenance, and improve
                railroad security. The Cadiz Project includes the installation of
                power lines to support necessary power distribution (including
                power generated by the inline turbines) for the water conveyance
                pipeline. These power lines would in turn support ARZC’s
                installation of facilities for heating and refrigeration of containers,
                lighting for more efficient night-time operations, and surveillance
                cameras to help prevent vandalism at an existing side-track, as well
                as lightening at additional locations.
                4. Cadiz proposes to provide ARZC with access to 10,000 gallons
                of water a day pumped through the pipeline for their future purposes,
                including, but not limited to, use at a rail car wash site, vegetation
                control, use in offices, or other potential improvements.
                5. Pipeline operation and maintenance will require the construction
                of an access road that will facilitate smoother railroad operations.
                Cadiz proposes to construct a 20-foot access road along ARZC's
                ROW to install, construct, operate, maintain, repair, renew and
                remove the pipeline and related facilities. The access road will be
                available to ARZC and provide ARZC with easier access to railroad
                facilities and assets to assist in crew changes, maintenance and
                inspection of the railroad, and emergency responses.
                6. Water piped through Cadiz pipelines will enable the operation of
                a steam-based exclusion train on the ARZC rail line. Cadiz also
                proposes to operate a steam-based excursion train for tourists that
                utilizes water from the conveyance pipeline. Operation of such a
                tourist train would necessarily depend on the water obtained from
                the water pipeline.
  Id. at 5-6.
          C. Statutory Scheme


                                                      11
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 13 of 48 Page ID #:1021



         The 1875 Act grants:
                   The right of way through the public lands of the United . . . to any
                   railroad company . . . to the extent of one hundred feet on each side
                   of the central line of said road; also the right to take, from the public
                   lands adjacent to the line of said road, material, earth, stone, and
                   timber necessary for the construction of said railroad; also ground
                   adjacent to such right of way for station buildings, depots, machine
                   shops, side tracks, turnouts, and water stations, not to exceed in
                   amount twenty acres for each station, to the extent of one station for
                   each ten miles of its road.
  43 U.S.C. § 934. If a railroad company obtains an approval of a right of way under the 1875 Act,
  “all such lands over which such right of way shall pass shall be disposed of subject to such right
  of way.” Id. § 937.
         “The 1875 Act remained in effect until 1976, when its provisions governing the issuance
  of new rights of way were repealed by the [FLPMA].” Brandt Revocable Trust v. United States,
  572 U.S. 93, 97 (2014) (emphasis added). Under the FLPMA, BLM has the responsibility of
  managing public lands. See 43 U.S.C. § 1701. The “FLPMA replaced a ‘tangled array of laws
  granting rights-of-way across public lands,’ with a single method for establishing a right-of-way
  over public lands.” W. Watersheds Project v. Matejko, 468 F.3d 1099, 1104 (9th Cir. 2006)
  (quoting United States v. Jenks, 22 F.3d 1513, 1515 (10th Cir. 1994)). However, the FLPMA did
  not “terminat[e] any right-of-way or right-of-use heretofore issued, granted, or permitted.” 43
  U.S.C. § 1769.
         Under NEPA, federal agencies must prepare a detailed environmental impact statement
  (“EIS”) – or at least an Environmental Assessment “EA” to determine whether an EIS is needed
  – for “major Federal actions significantly affecting the quality of the human environment.” 42
  U.S.C. § 4332(2)(C); see also 40 C.F.R. § 1508.18.
  II.    Legal Standard
         A. Summary Judgment Standard
         Courts commonly decide cases subject to the APA at the summary judgment stage because
  they “are to decide, on the basis of the record the agency provides, whether the action passes muster
  under the appropriate APA standard of review.” See Fla. Power & Light Co. v. Lorion, 470 U.S.
  729, 744 (1985). However, even in the context of an administrative record review, the Ninth
  Circuit has indicated that “[s]ummary judgment is appropriate when the pleadings and record
  demonstrate that ‘there is no genuine dispute as to any material fact and the movant is entitled to


                                                          12
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 14 of 48 Page ID #:1022



  judgment as a matter of law.’ ” San Luis & Delta-Mendota Water Authority v. Locke, 776 F.3d
  971, 991 (9th Cir. 2014).12 When parties file cross-motions for summary judgment, the Court must
  consider the evidence submitted in support of both motions before ruling on either motion. See
  Fair Housing Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir.
  2001).
           B. APA Standard
           A reviewing court shall “hold unlawful and set aside agency action, findings, and
  conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in
  accordance with law[.]” 5 U.S.C. § 706(2)(A). “This standard of review is highly deferential,
  presuming the agency action to be valid and affirming the agency action if a reasonable basis exists
  for its decision.” Nw. Ecosystem Alliance v. U.S. Fish & Wildlife Serv., 475 F.3d 1136, 1140 (9th
  Cir. 2007) (internal quotes and citation omitted). This deferential standard does not allow a court
  to overturn an agency action simply because the court disagrees with the action. See River Runners
  for Wilderness v. Martin, 593 F.3d 1064, 1070 (9th Cir. 2010). Agency actions, however, that are
  not “based on a permissible construction of [a] statute” may be set aside as a violation of the
  APA. See Auer v. Robbins, 519 U.S. 452, 457 (1997).
  III.     Discussion
           A. Reviewability of the 2017 M-Opinion
                1. Standing


           12
              In the same context, the Ninth Circuit has also stated the traditional standard that “[w]hen reviewing an
  order granting summary judgment, ‘[w]e must determine, viewing the evidence in the light most favorable to the
  nonmoving party, whether there are any genuine issues of material fact and whether the district court correctly applied
  the relevant substantive law.’” Building Indus. Ass’n of the Bay Area v. U.S. Dep’t of Commerce, 792 F.3d 1027,
  1032 (9th Cir. 2015); see also, e.g., Ground Zero Ctr. for Non-Violent Action v. U.S. Dep’t of Navy, 383 F.3d 1082,
  1086 (9th Cir. 2004). Considering the Supreme Court’s discussion in Florida Power & Light, this Court is not aware
  of the Ninth Circuit explaining how the principles of viewing the evidence in the light most favorable to the nonmoving
  party and determining whether there are any issues of material fact would be employed in the summary judgment-
  setting of an APA administrative record review case (or at least as to the merits of the claims raised in such cases).
  See, e.g., Karuk Tribe of Cal. v. U.S. Forest Serv., 681 F.3d 1006, 1017 (9th Cir. 2012) (“Because this is a record
  review case, we may direct that summary judgment be granted to either party based upon our review of the
  administrative record.”); Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d 1468, 1472 (9th Cir. 1994) (“[T]his
  case involves review of a final agency determination under the [APA]; therefore, resolution of this matter does not
  require fact finding on behalf of this court. Rather, the court’s review is limited to the administrative record, to which
  the plaintiff and the Defendants have stipulated to [sic]. Because this case does not present any genuine issues of
  material fact, summary judgment is appropriate.”) (omitting internal citations). But see Friends of Endangered
  Species, Inc. v. Jantzen, 760 F.2d 976, 982 (9th Cir. 1985) (“[W]e need to determine whether appellant raised a genuine
  issue of material fact as to whether the Service acted arbitrarily and capriciously in issuing the Permit under the
  [Endangered Species Act].”).



                                                                  13
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 15 of 48 Page ID #:1023



           NPCA challenges the 2017 M-Opinion itself as a violation of the APA, and asks the Court
  to declare it unlawful and vacate it. See NPCA MSJ 10; see also Centers MSJ (challenging only
  the 2017 Determination). Contesting the reviewability of the 2017 M-Opinion, the BLM asserts
  that: 1) NPCA lacks standing for a facial challenge to the legal opinion, and 2) that the 2017 M-
  Opinion is not a final agency action. See BLM MSJ at 5-8; BLM Opp’n at 1-3.
           As to standing,13 the BLM argues that NPCA may not bring its facial challenge to the 2017
  M-Opinion because “it has not alleged, let alone demonstrated, harm from any project other than
  the Cadiz Pipeline.” BLM MSJ at 5. The BLM asserts that NPCA’s claimed interest – that the
  2017 M-Opinion will affect railroads and lessees (beyond those involved in the Cadiz Project) –
  is speculative, and that NPCA fails to identify how other projects would harm its interests. See
  BLMS Opp’n at 2 (citing Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)). NPCA
  responds that it need only show that one application of the 2017 M-Opinion harms the group’s
  interests in order to challenge the opinion on its face. See NPCA Opp’n at 3 (citing Summers v.
  Earth Island Inst., 555 U.S. 488, 495-496 (2009)).
           In Summers, a group of environmental organizations, collectively referred to as “Earth
  Island,” sought “to prevent the United States Forest Service from enforcing regulations that exempt
  small fire-rehabilitation and timber-salvage projects from the notice, comment, and appeal process
  used by the Forest Service for more significant land management decisions.” Summers, 555 U.S.
  at 490. Specifically, the regulation “provided that fire-rehabilitation activities on areas of less than
  4,200 acres, and salvage-timber sales of 250 acres or less, did not cause a significant environmental
  impact and thus would be categorically exempt from the requirement to file an EIS or EA.” Id. at
  491. After a fire burned part of Sequoia National Forest, the Forest Service “approv[ed] the Burnt
  Ridge Project, a salvage sale of timber on 238 acres damaged by that fire,” and did not provide a
  notice, comment, or appeal process. Id. Earth Island challenged the regulations’ application to
  the Burnt Ridge Project, eventually securing a preliminary injunction. Id. However, “soon
  thereafter, the parties settled their dispute over the Burnt Ridge Project.” Id.
           The Supreme Court took up “the question whether Earth Island could challenge the

  13
     The BLM does not challenge the Plaintiffs’ standing to contest the 2017 Determination. See generally BLM MSJ
  at 5-6; id. at 6 (“Thus, aside from the specific challenge to BLM’s [2017] Determination regarding the Cadiz Pipeline,
  NPCA lacks standing to bring its separate facial challenge to the M-Opinion.”). The Court previously ruled that the
  Centers had sufficiently pleaded standing. See Final Ruling on Defendants’ Motion to Dismiss, 17-8587 Docket No.
  31, at 8-11. The Court is satisfied that both Plaintiffs have standing to challenge the 2017 Determination. See NPCA
  MSJ at 6 (citing its members declarations); Centers MSJ at 12-13 (same).



                                                                14
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 16 of 48 Page ID #:1024



  regulations at issue in the Burnt Ridge Project.” Id. at 492. The Supreme Court recognized that
  at least one of Earth Island’s members had standing to challenge the regulations with respect to
  the Burnt Ridge Project prior to settlement. See id. at 494. However, after settlement, that member
  no longer had standing to challenge the regulation in the abstract. Id. The Court further noted that
  Earth Island had “identified no other application of the invalidated regulations that threatens
  imminent and concrete harm to the interests of [its] members.” Id. at 495. Therefore, the Supreme
  Court held that the group lacked standing to challenge the regulations.
           In the instant matter, the Court would find that NPCA has standing to challenge the 2017
  M-Opinion. The relationship between the 2017 M-Opinion and the Cadiz Project is analogous to
  the relationship between the regulations at issue in Summers and the Burnt Ridge Project pre-
  settlement. In both cases, the application of the opinion/regulation would threaten imminent and
  concrete harm to the plaintiffs. Here, the 2017 M-Opinion dictated the BLM’s 2017 Determination
  that it need not authorize the Cadiz pipeline project, thus making it easier for Cadiz to complete
  the project that would harm NPCA’s interest in enjoyment of the affected-area. NPCA does not
  need to demonstrate anything more to establish standing to challenge the 2017 M-Opinion.
           The BLM also cited Summers in its papers, for the general principle that NPCA must show
  that the 2017 M-Opinion threatens to cause its members an injury in fact that is concrete and
  particularized. See BLM MSJ at 5. But, the BLM’s reliance on Summers is misguided. As
  described above, the injury asserted here is almost identical to the injury related to the Burning
  Ridge Project that the Government conceded established standing. Summers, 555 U.S. at 494. It
  bears mentioning though that the Court would agree with the Government’s argument if the parties
  were to settle the Cadiz Project dispute. See id. at 495. NPCA may challenge the 2017 M-Opinion,
  but if the Cadiz Project issue is removed from the case for any reason, NPCA would not have
  standing in the abstract for its facial challenge to the legal opinion.
              2. Finality of 2017 M-Opinion
           Next, the BLM asserts that the 2017 M-Opinion itself is exempt from review because it is
  not a final agency action under the APA.14 See BLM MSJ at 6-8. Typically, an agency’s action
  is final if two conditions are satisfied. Bennett v. Spear, 520 U.S. 154, 177-78 (1997). “First, the


  14
    Neither party addresses whether the 2017 M-Opinion is an agency “action.” Instead, the parties argue the finality
  of the action. Further, neither party discusses whether the BLM or Interior intends to issue formal regulations adopting
  the legal conclusions of the 2017 M-Opinion.



                                                                 15
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 17 of 48 Page ID #:1025



  action must mark the consummation of the agency’s decisionmaking process − it must not be of a
  merely tentative or interlocutory nature.” Id. at 177-78 (citation and internal quotation marks
  omitted). Second, “the action must be one by which rights or obligations have been determined,
  or from which legal consequences will flow.” Id. at 178. In the Ninth Circuit, “courts consider
  whether the practical effects of an agency’s decision make it a final agency action, regardless of
  how it is labeled.” Columbia Riverkeeper v. U.S. Coast Guard, 761 F.3d 1084, 1094-95 (9th Cir.
  2014). A court must therefore focus on both the “practical and legal effects of the agency action,”
  and define the finality requirement “in a pragmatic and flexible manner.” Or. Nat. Desert Ass’n
  v. U.S. Forest Serv., 465 F.3d 977, 982 (9th Cir. 2006) (citations omitted).
         The BLM argues that the 2017 M-Opinion is not a final agency action because it does not
  establish any legal rights or obligations and does not have the force and effect of law. See BLM
  MSJ at 6-8. As best as the Court can tell, the BLM is relying on the second Bennett prong, rather
  than attacking whether the 2017 M-Opinion was the culmination of the agency’s decisionmaking
  process.
             First, the BLM directs the Court to various cases that hold that the issuance of a legal
  opinion is not a final agency action. See id. at 6-7. For example, in Navajo Nation v. United States
  Department of Interior, 819 F.3d 1084, 1092 (9th Cir. 2016), the court concluded that the agency’s
  final action was not the issuance of legal guidance, but rather the decision implementing that
  guidance. The plaintiffs in that case sought the immediate return of human remains and associated
  funerary objects but Interior argued that it was required to complete an inventory process pursuant
  to Native American Graves Protection and Repatriation Act (“NAGPRA”). Id. at 1085-86.
  Interior’s solicitor concluded that the NAGPRA inventory requirements applied to the remains at
  issue, and National Park Service officials informed the plaintiffs that the items would not be
  returned prior to the completion of the inventory. Id. at 1091-92. The Ninth Circuit concluded
  that it was “the agency’s decision to apply NAGPRA to these remains and objects that constituted
  a final agency action. The court, however, clarified that the final agency action was not the
  National Parks Service’s “informal request to its lawyers for legal advice regarding NAGPRA’s
  applicability.” Id. at 1092.
         To a certain extent, Navajo Nation is not exactly on point because it does not appear that
  the plaintiffs directly challenged the underlying legal guidance from Interior’s solicitor. Rather,
  they challenged the agency’s decision to apply that opinion to the specific remains at issue.



                                                       16
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 18 of 48 Page ID #:1026



  Further, the underlying legal opinion in Navajo Nation was not a formal written opinion. See id.
  at 1091. Instead, the opinion was “informally given,” and it was the agency’s decision to apply
  that legal opinion that constituted a final agency action. Still, Navajo Nation supports the BLM’s
  argument that the decision to apply a legal opinion is the final agency action. As is the case here,
  the National Park Service’s letter informing the plaintiffs that NAGPRA applied to the remains
  referenced the underlying legal opinion. Nonetheless, the court concluded that the agency action
  in question was the determination, rather than the underlying legal opinion.
         NPCA avers that the 2017 M-Opinion is distinct from such tentative, interlocutory, or
  informal legal opinions because it was immediately binding upon the BLM. See NPCA MSJ at 8.
  The Court tends to agree, but doubts whether the distinction matters for reasons explained below.
  See Air Cal. v. U.S. Dep’t of Transp., 654 F.2d 616, 620-21 (9th Cir. 1981) (a letter from FAA’s
  Chief Counsel concurring in the result of a report and offering some legal advice was not final
  agency action because it was “neither a definitive statement of the agency's position nor a
  document with the status of law.”); Sabella v. United States, 863 F. Supp. 1, 5 (D.D.C. 1994)
  (General Counsel of NOAA stating that “it is my opinion that U.S. citizens may not lawfully
  engage in any foreign tuna fishing operations after February 28, 1994 that would involve the
  intentional encirclement of marine mammals unless they are engaged in scientific research . . . In
  the near future the National Marine Fisheries Service will issue rules to inform the public of this
  interpretation.”) (emphasis added); Glamis Imperial Corp. v. Babbitt, No. 3:00-cv-1934-W-POR,
  at *2-4 (S.D. Cal. Oct. 31, 2000) (ECF No. 30) (opinion letter from Secretary of Interior about a
  specific project does not make a decision on the project and “explicitly concedes that ultimate
  responsibility for its approval or denial rests with BLM.”). However, as provided in Interior’s
  Manual, M-Opinions are “final legal interpretations” and are “binding, when signed, on all other
  Departmental offices and officials and which may be overruled or modified only by the Solicitor,
  the Deputy Secretary, or the Secretary.” See 209 Interior Department Manual 3.2(A)(11).
         Still, even if the 2017 M-Opinion represents the culmination and final legal interpretation
  of the scope of 1875 Act rights-of-way, there is a question as to Bennett’s second prong. NPCA
  argues that the 2017 M-Opinion is more like an “interpretive rule” that fixes the “legal relationship
  between Interior (through BLM), prospective third-party users of an 1875 Act right-of-way, and
  the holders of that right-of-way.” See NPCA Opp’n at 8. The BLM contends that the 2017-
  Opinion does not determine the rights of any third parties, but instead “merely articulates the legal



                                                       17
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 19 of 48 Page ID #:1027



  background for the BLM to evaluate and make internal determinations as to whether certain uses
  fall with the 1875 Act.” BLM Opp’n at 8. Or, in other words, the BLM contends that the 2017
  M-Opinion is an “internal legal opinion and does not legally bind third parties.” Id.
         While the Court recognizes that it must “consider whether the action has the status of law
  or comparable legal force, and whether immediate compliance with its terms is expected,” the
  Court is skeptical that a legal opinion like the 2017 M-Opinion actually sets the rights of any third-
  parties. Rather, in the Court’s mind, the 2017 M-Opinion provides abstract guidance to the agency
  that only affects parties’ rights when the opinion is applied to a particular situation.
  Hypothetically, if there were no planned uses of an 1875 Act right-of-way, the 2017 M-Opinion
  would have no effect on a third-party. As such, the 2017 M-Opinion would only have an “indirect
  effect upon the complaining party” until its conclusion was applied to a particular situation. See
  Air Calif., 654 F.2d 616; see also McMaster v. United States, 731 F.3d 881, 898 (9th Cir. 2013)
  (examining the BLM’s reservation of the surface estate for the United States in a mining patent,
  rather than looking to the M-Opinion that dictated the result).
         Further, the interpretive rule and jurisdictional determination cases that NPCA cites are
  easily distinguishable – and even aid the BLM’s argument – in that the agency actions involved
  all related to specific projects, rather than the agency’s abstract interpretation of a statute. For
  example, in Bennett, the plaintiffs challenged a “Biological Opinion” made pursuant to the
  Endangered Species Act. See 520 U.S. at 159. The Biological Opinion concluded that “‘long-
  term operation of the Klamath [Irrigation] Project was likely to jeopardize the continued existence
  of the Lost River and shortnose suckers [species of fish].” Id. (internal quotation marks omitted).
  The conclusion that the project would jeopardize the continued existence of the species meant that
  the agency had to “outline any ‘reasonable and prudent’ alternatives.’ ” Id. at 158 (quoting 16
  U.S.C. § 1536(b)(3)(A)). The agency believed that maintaining the water levels on certain lakes
  and reservoirs would avoid jeopardy to the species. Id. at 159. In addressing the finality of the
  Biological Opinion, the Supreme Court concluded that it was final because it “alter[ed] the legal
  regime to which the action agency is subject.” Id. at 178. Specifically, “the Biological Opinion
  and accompanying Incidental Take Statement alter[ed] the legal regime to which the [agency] is
  subject, [by] authorizing it to take the endangered species if (but only if) it complies with the
  prescribed conditions.” Id. In other words, obligations as to a particular project flowed from the
  issuance of the Biological Opinion. See Oregon Nat. Desert Ass’n v. U.S. Forest Serv., 465 F.3d



                                                       18
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 20 of 48 Page ID #:1028



  977, 986-87 (9th Cir. 2006) (holding that Forest Service’s issuance of annual operating instructions
  (“AOIs”) to permittees who graze livestock on national forest land constitutes final agency because
  “an AOI is a discrete, site-specific action representing the Forest Service’s last word from which
  binding obligations flow.”); see also Fairbanks N. Star Borough v. U.S. Army Corps of Eng’rs,
  543 F.3d 586, 593-94 (9th Cir. 2008) (holding that a “jurisdictional determination” pursuant to the
  Clean Water Act that a particular property contained wetlands was not a final agency action in part
  because the determination “does not itself command [plaintiff] to do or forbear from anything as
  a bare statement of the agency’s opinion.”); but see U.S. Army Corps of Engineers v. Hawkes Co.,
  136 S. Ct. 1807, 1815 (2016) (holding that a Clean Water Act jurisdictional determination is a
  final agency action).15
           Lastly, the Court rejects NPCA’s argument that the 2017 M-Opinion is final because it is
  the group’s last opportunity to challenge potential uses of the 1875 Act rights-of-way as wrong.
  As evidenced by the Centers’ lawsuit, it is possible for plaintiffs to challenge the standard applied
  in the 2017 Determination absent a facial challenge to the 2017 M-Opinion. The Court will still
  need to determine whether the standard set forth in the 2017 M-Opinion is correct because the
  2017 Determination relied on it. Further, even if the Court were to uphold the 2017 Determination
  solely based on the alternative argument that the Cadiz pipeline served railroad purposes consistent
  with the incidental use doctrine, that conclusion would still cast significant doubt on the “not
  interfere with” standard laid out in the 2017 M-Opinion, such that it would essentially be dead
  letter.16 As such, whether the 2017 M-Opinion is a final agency action may be much ado about



  15
     In the end, NPCA has not directed the Court to any case in which a party challenged an agency’s abstract legal
  interpretation of a statute and a court held that legal interpretation to be a final agency action absent an application to
  a particular project. However, in Hawkes Co., the Supreme Court relied on Frozen Food Express v. United States,
  351 U.S. 40 (1956), which held that “an order specifying which commodities the Interstate Commerce Commission
  believed were exempt by statute from regulation, and which it believed were not,” was a final agency action even
  though “the order had no authority except to give notice of how the Commission interpreted the relevant statute, and
  would have effect only if and when a particular action was brought against a particular carrier.” Hawkes Co., 136 S.
  Ct. at 1815.
            The BLM directs the Court to Hawkes Co., but neither party discusses Frozen Food Express. The Court
  thinks that Frozen Food Express may be distinguishable from the situation here in that the order in that case detailed
  specific commodities, whereas the 2017 M-Opinion sets out a more generalized standard. However, the parties should
  be prepared to address this point.
  16
    The Court also notes that there may be standing issues in challenging the 2017 M-Opinion in the absence of its
  application to any particular project, as discussed above. See Earth Island, 555 U.S. at 495. This supports the
  conclusion that the 2017 M-Opinion is not subject to a facial challenge as a final agency action.



                                                                  19
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 21 of 48 Page ID #:1029



  nothing.17 Nonetheless, NPCA brought the claim and the Court would be inclined to reject it at
  this point, but is open to more argument on the point.
           C. Legality of the 2017 Determination – “Not Interfere” Standard
           As described above, the 2017 Determination really presents two separate decisions that
  Plaintiffs challenge. First, the 2017 Determination concluded “that the Cadiz Project would not
  interfere with the continued use of the easement for railroad operations, nor would the proposed
  activities extend beyond the surface of the easement, broadly defined.” BLM 5. Therefore, the
  pipeline project did not require authorization by BLM.                        See id. at 4.        Second, the 2017
  Determination put forward an alternative basis for its conclusion that the project did not need BLM
  approval. Id. at 5. Namely, that “the Cadiz Project would further a railroad purpose consistent
  with the historical understanding of the incidental use doctrine.” Id.
           The Court will address the two decisions separately because they raise different legal issues
  and elicit different arguments from the parties. As to the first decision, both sets of Plaintiffs argue
  that the 2017 Determination is contrary to the 1875 Act because the standard set forth in the 2017
  M-Opinion (and applied in the 2017 Determination) – that a railroad may lease its right-of-way so
  long as the lease does not interfere with the continued use of the easement for railroad operations18
  – is contrary to the 1875 Act. See Centers MSJ at 13; NPCA MSJ at 10, 15. NPCA also argues
  that the 2017 Determination is arbitrary and capricious because it is the product of pretextual and
  post-hac rationalizations. As to the 2017 Determination’s alternative decision – that that the Cadiz
  pipeline project would further a railroad purpose – Plaintiffs argue that the decision is arbitrary
  and capricious because the BLM did not sufficiently explain why it had changed its conclusion
  from the 2015 Determination. Centers MSJ at 21; NPCA MSJ at 21.
               1. Deference to 2017 M-Opinion
           To determine whether the 2017 Determination’s first decision was contrary to law, the
  Court must consider the standard governing the scope of rights-of-way under the 1875 Act.
  However, because of the parties competing understandings of the 1875 Act, the Court must first


  17
     In the end, NPCA has not directed the Court to any case in which a party challenged an agency’s abstract legal
  interpretation of a statute and a court held that legal interpretation to be a final agency action absent an application to
  a particular project
  18
     Neither Plaintiff challenges the 2017 Determination’s conclusion that leases of rights-of-way must be “limited to
  the surface, broadly defined, of the easement.” As such, the Court will focus on whether the leases must further a
  railroad purpose or simply not interfere with the continued use of the easement for railroad purposes.



                                                                  20
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 22 of 48 Page ID #:1030



  analyze whether the BLM’s interpretation of the 1875 Act as set forth in the 2017 M-Opinion is
  entitled to deference and, if so, how much. See McMaster, 731 F.3d at 889.
           “Under Chevron, [courts] conduct a two-step inquiry to determine whether an agency
  interpretation warrants deference. At step one, [courts] ask ‘whether Congress has directly spoken
  to the precise question at issue.’ ” Id. (quoting Chevron U.S.A., Inc. v. Natural Res. Def. Council,
  Inc., 467 U.S. 837, 842 (1984)). Here, there is no question that the 1875 Act “is silent or
  ambiguous” about the scope of the rights-of-way granted to the railroads. See Chevron, 467 U.S.
  at 843. The 1875 Act simply grants “[t]he right of way through the public lands of the United . . .
  to any railroad company,” subject to a few limitations that do not directly speak to which uses a
  railroad may lease its right-of-way. 43 U.S.C. § 934. Based on the Court’s plain reading of the
  1875 Act, and the lack of any argument from the parties on the point, the Court would conclude
  that the 1875 Act is ambiguous under Chevron step one. Therefore, the Court “must determine
  how much weight to afford the agency interpretation before moving to step two.” McMaster, 731
  F.3d at 891.
         The Court would conclude – as the BLM seems to accept – that McMaster provides the
  answer here. See BLM MSJ at 9. In McMaster, the Ninth Circuit reviewed an M-Opinion from
  the Solicitor of Interior and concluded that it did not warrant Chevron deference. See McMaster,
  731 F.3d at 891-92. The court reasoned that the M-Opinion “was not promulgated in the exercise
  of [Interior’s] authority to issue regulations regarding public lands,” and that “[t]he Supreme Court
  has stated that [i]nterpretations such as those in opinion letters which lack the force of law do not
  warrant Chevron-style deference.” Id. at 891 (internal quotation marks and citations omitted).
  McMaster further noted that the Ninth Circuit had concluded that “Solicitor’s opinions . . . cannot
  properly be viewed as an administrative agency interpretation of statute that has the force of
  law.” Id. (quoting The Wilderness Soc'y v. U.S. Fish & Wildlife Serv., 353 F.3d 1051, 1068 n. 16
  (9th Cir. 2003)). As such, the Court would find that the 2017 M-Opinion is not entitled to Chevron
  deference.
         Nonetheless, McMaster went on to conclude that the M-Opinion was “entitled to respect
  under Skidmore [v. Swift & Co., 323 U.S. 134, 140, 65 S.Ct. 161, 89 L.Ed. 124 (1944)].”
  McMaster, 731 F.3d at 892. “Under Skidmore, ‘[t]he weight of such a judgment in a particular
  case will depend upon the thoroughness evident in its consideration, the validity of its reasoning,
  its consistency with earlier and later pronouncements, and [any other] factors which give it power



                                                       21
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 23 of 48 Page ID #:1031



  to persuade.’ ” Id. (quoting Skidmore, 323 U.S. at 140) (alterations in original). McMaster
  determined that:
                  [B]ecause the Solicitor’s Opinion is consistent with the text of the
                  statute, purpose, and our prior precedent, and because it adequately
                  discussed and explained legislative history that could be perceived
                  contrary to its interpretation, we find the Solicitor’s Opinion to be
                  persuasive. We therefore conclude that the Solicitor Opinion’s
                  interpretation of “valid existing rights” is entitled to Skidmore
                  deference.
  McMaster, 731 F.3d at 896.
          The Court notes that it is a bit circular that in order to determine whether to afford any
  deference to the 2017 M-Opinion and its application in the 2017 Determination, the Court must
  basically answer the main question in this case: what is the scope of a right-of-way under the 1875
  Act? Thus, the Court will address the persuasiveness of the 2017 M-Opinion below in discussing
  the interpretation of the 1875 Act. For the reasons described below, the Court would not afford
  the 2017 M-Opinion much deference. In short, though it is formal and somewhat expansive, it is
  not a persuasive analysis of the law at issue and seemingly cherry-picks portions of different
  sources to craft a case for a directed/desired result.
             2. The 1875 Act’s Text and Purpose
          Since its passage, the Supreme Court has several times explained the background, context,
  and purpose of the 1875 Act. See, e.g., Brandt, 572 U.S. at 96-98; Great Northern R.R. Co. v.
  United States, 315 U.S. 262, 272-77 (1942). This Court will not duplicate the efforts of those
  courts, but will provide the most salient points of historical context to aid the discussion.
          “In the early 1860s, Congress began granting to railroad companies rights of way through
  the public domain, accompanied by outright grants of land along those rights of way.” Brandt,
  572 U.S. at 96-97 (citing P. Gates, History of Public Land Law Development 362–368 (1968)).
  “Railroads could then either develop their lots or sell them, to finance construction of rail lines and
  encourage the settlement of future customers. Indeed, railroads became the largest secondary
  dispenser of public lands, after the States.” Brandt, 572 U.S at 97. “This policy incurred great
  public disfavor,” leading to a March 11, 1872 House of Representatives resolution stating,
                  Resolved, that in the judgment of this House the policy of granting
                  subsidies in public lands to railroads and other corporations ought
                  to be discontinued, and that every consideration of public policy and
                  equal justice to the whole people requires that the public lands
                  should be held for the purpose of securing homesteads to actual


                                                           22
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 24 of 48 Page ID #:1032



                 settlers, and for educational purposes, as may be provided by law.
  Great Northern, 315 U.S. at 273-74 (quoting Cong. Globe, 42d Cong., 2d Sess., 1585 (1872)).
  Between 1871, when “Congress enacted the last checkerboard land-grant statute for railroads,”
  and 1875, “Congress passed at least 15 special acts . . . granting to designated railroads ‘the right
  of way’ through public lands, without any accompanying land subsidy.” Brandt, 572 U.S. at 97-
  98 (citing Great Northern, 315 U.S. at 274). “The burden of this special legislation moved
  Congress to adopt the [1875 Act].” Great Northern, 315 U.S. at 275. The 1875 Act “was
  significantly different from the Act of 1862 and its companions. It granted the railroads neither
  alternate sections of public land nor direct financial subsidy.” United States v. Union Pac. R.R.
  Co., 353 U.S. 112, 127-28 (1957) (Frankfurter, J., dissenting).
         Based on this historical context, the Supreme Court has stated that the 1875 Act “was
  designed to permit the construction of railroads through the public lands and thus enhance their
  value and hasten their settlement.” Great Northern, 315 U.S. at 272; see also United States v.
  Denver & Rio Grande Ry. Co., 150 U.S. 1, 8 (1893) (“The general nature and purpose of the act
  of 1875 were manifestly to promote the building of railroads through the immense public domain
  remaining unsettled and undeveloped at the time of its passage. It was not a mere bounty for the
  benefit of the railroads that might accept its provisions, but was legislation intended to promote
  the interests of the government in opening to settlement and in enhancing the value of those public
  lands through or near which such railroads might be constructed.”). As such, the Court will
  consider the foregoing purposes in its consideration of the scope of the 1875 Act rights-of-way.
         The first main issue on the merits of this case is whether the 1875 Act rights-of-way are
  limited to railroad purposes, or whether a railroad may lease its right-of-way so long as the
  intended use does not interfere with the operation of the railroad. The BLM first argues that the
  text of the 1875 Act does not limit the scope of the rights-of-way solely to railroad purposes. See
  BLM MSJ at 10. The applicable statutory provision simply grants “the right of way through the
  public lands of the United States . . . to the extent of one hundred feet on each side of the central
  line of said road” to eligible railroads. See 43 U.S.C. § 934. Further, the BLM argues that the
  1875 Act grants two specific rights to railroads that are limited to particular railroad purposes, and
  that based on the statutory interpretation doctrine of “expressio unius est exclusion alterius (the
  expression of one is to the exclusion of others), the inclusion of express limitations on the latter
  two granted rights implies that the first right is not limited to particular purposes.” BLM MSJ at



                                                       23
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 25 of 48 Page ID #:1033



  10. The two additional granted rights are: (1) “the right to take, from the public lands adjacent to
  the line of said road, material, earth, stone, and timber necessary for the construction of said
  railroad” and (2) the right to use “ground adjacent to such right of way for station buildings, depots,
  machine shops, side tracks, turnouts, and water stations, not to exceed in amount twenty acres for
  each station, to the extent of one station for each ten miles of its road.” See 43 U.S.C. § 934.
           In addition, the BLM argues that the purpose of the 1875 Act supports a broad reading of
  the right-of-way grant. BLM MSJ at 11. The BLM continues, “[g]iven the broad public purposes
  of the 1875 Act of encouraging westward expansion and economic development along rail lines,
  courts should liberally construe the statute to allow uses that serve those purposes, as long as they
  do not interfere with railroad operations.” Id.
           Plaintiffs counter that expressio unius est exclusion alterius is inapplicable or is
  subordinate to more substantive considerations. See NPCA Opp’n at 12-13; Centers Opp’n at 5-
  7. Plaintiffs also note that the BLM somewhat mischaracterizes how courts are to interpret the
  1875 Act, or public land grants in general. See NPCA Opp’n at 12; Centers Opp’n at 6-7. What
  the BLM fails to mention regarding how courts should read the 1875 Act is that the legislation is
  “subject to the general rule of construction that any ambiguity in a grant is to be resolved favorably
  to a sovereign grantor – ‘nothing passes but what is conveyed in clear and explicit language.’ ”
  Great Northern, 315 U.S. at 272 (quoting Caldwell v. United States, 250 U.S. 14, 20, 21 (1919)).19
  Or, as the Supreme Court in Brandt remarked in explaining why the dissent cited the principle
  from Great Northern, and the Government did not:
                    The dissent invokes the principle that “any ambiguity in land grants
                    ‘is to be resolved favorably to a sovereign grantor,’ ” post, at 1269
                    (quoting Great Northern R. Co. v. United States, 315 U.S. 262, 272,
                    62 S.Ct. 529, 86 L.Ed. 836 (1942)), but the Solicitor General does

  19
     The 2017 M-Opinion mentions the presumption of sovereign reservation, only to point out that a district court in In
  re SFPP Right-of-Way Claims, No. SACV 15-00718 (DFMx); SACV 15-00986; SACV 15-01362 JVS; CV 15-7492,
  2016 U.S. Dist. LEXIS 86417 (C.D. Cal. June 7, 2016), did not mention the first part of Great Northern’s statement
  that the grants are to be “liberally construed.” The 2017 M-Opinion argues that Leo Sheep Co. v. United States, 440
  U.S. 668 (1979), rejected the canon that doubts about federal land grants are resolved in favor of the Government.
  See BLM 93. Leo Sheep does state that “this Court long ago declined to apply this canon in its full vigor to grants
  under the railroad Acts.” See 440 U.S. at 682 (citing Denver & Rio Grande Rwy., 150 U.S. at 14.). However, Leo
  Sheep dealt with a railroad grant under the Union Pacific Act of 1862, rather than the 1875 Act, and did not grapple
  with the fact that Great Northern had reaffirmed the principle that doubts are resolved in favor of a sovereign.
  Moreover, Leo Sheep only stated that courts no longer applied the principle in its full vigor, suggesting that the
  presumption still had some role to play in interpreting land grants. Thus, the Court would conclude that the principle
  still has some bearing on the discussion today. The Court’s conclusion is further bolstered, as discussed in the body
  of this tentative ruling, by the fact that Brandt cited the principle without stating that it had been overridden.



                                                                24
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 26 of 48 Page ID #:1034



                 not – for a very good reason. The Government’s argument here is
                 that it gave away more in the land grant than an easement, so that
                 more should revert to it now. A principle that ambiguous grants
                 should be construed in favor of the sovereign hurts rather than helps
                 that argument. The dissent’s quotation is indeed from Great
                 Northern, where the principle was cited in support of the
                 Government’s argument that its 1875 Act grant conveyed “only an
                 easement, and not a fee.” Id., at 271, 62 S.Ct. 529.
  Brandt, 572 U.S. at 110 n. 5.
         The Court agrees with Plaintiffs that the expressio unius est exclusion alterius is only of
  limited aid in interpreting the 1875 Act. First, the two more specific rights spelled out in the statute
  are of a different kind than the general right-of-way grant. Black’s Law Dictionary defines a basic
  “right-of-way” as “[t]he right to pass through property owned by another.” See Right-of-Way,
  Black’s Law Dictionary (11th ed. 2019). A secondary definition relevant in this context is “[t]he
  right to build and operate a railway line or a highway on land belonging to another, or the land so
  used.” Id. The right to take materials from public land and the right to use such land to build
  various facilities for the railroad does not necessarily go hand-in-hand with a basic right-of-way,
  or even the right to build or construct a railroad. As such, the fact that those rights are in addition
  to and limited to materials that are “necessary for the construction of said railroad,” or specific
  types of railroad-related buildings does not necessarily speak to the scope of the right-of-way that
  the 1875 Act grants. See Barnhart v. Peabody Coal Co., 537 U.S. 149, 168 (2003) (holding the
  expressio unius canon “has force only when the items expressed are members of an associated
  group or series, justifying the inference that items not mentioned were excluded by deliberate
  choice, not inadvertence”).
         More fundamentally, however, the Court would apply Great Northern’s call to liberally
  construe the 1875 Act “to carry out its purposes,” while still balancing that against the rule that
  “any ambiguity in a grant is to be resolved favorably to a sovereign grantor.” Great Northern, 315
  U.S. at 272. Even liberally construing the 1875 Act’s purpose of encouraging railroad construction
  to foster settlement and enhance the value of public lands, there is no “clear and explicit” language
  in the statute granting railroads the right to lease their rights-of-way for purposes completely
  unrelated to the operation of the rail line. The BLM takes the language about the purpose of the
  1875 Act from Denver & Rio Grande Railway, quoted above, and argues that the 1875 Act should
  be interpreted broadly to facilitate not only “westward expansion,” but “economic development
  along rail lines.” See BLM at 11. But the Court thinks that the first sentence from Denver & Rio


                                                        25
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 27 of 48 Page ID #:1035



  Grande Railway’s articulation of purpose is telling: “The general nature and purpose of the act of
  1875 were manifestly to promote the building of railroads through the immense public domain
  remaining unsettled and undeveloped at the time of its passage.” 150 U.S. at 8 (emphasis added).
  It was the building of the railroads themselves that was to foster economic development and
  enhance the value of the federal lands. If anything, the quote that the 1875 Act was not a “bounty”
  to the railroads suggests, to a certain extent, that the grant was limited to rail companies building
  railroads. That the building of the railroads would also benefit the public and increase the value
  of the federal lands, does not necessarily suggest that the rights granted to railroads included the
  ability to lease the rights-of-way for any purpose.
         Further, and persuasive to the Court, the 1875 Act only granted easements to rail companies
  that actually built railroads. See 43 U.S.C. § 934 (describing that a railroad company would receive
  a right of way “to the extent of one hundred feet on each side of the central line of said road,” and
  could take certain materials for the construction of said road) (emphasis added). If the 1875 Act
  was primarily concerned with economic development of the west, the granting of rights-of-way
  would not necessarily be tied to building a railroad. Congress could have granted rights of way
  for anything that would aid in the development of the west; instead it granted easements for railroad
  companies to build railroads. This purpose suggests that the scope of uses within the easements
  must somehow be related to railroads. As such, the text and the purpose of the 1875 Act do not
  necessarily provide much guidance about the precise scope of the 1875 Act rights-of-way, except
  that they unquestionably were intended to foster the building of railroads. Thus, the Court must
  examine the judicial gloss courts have placed on the 1875 Act over the intervening century-plus to
  determine whether the 2017 Determination’s reliance on the 2017 M-Opinion was in accordance
  with the law.
            3. Relevant Caselaw Interpreting the 1875 Act
         It is beyond dispute that the 1875 Act rights-of-way are easements granted to the railroads.
  See Brandt, 572 U.S. at 110; Union Pacific, 353 U.S. at 119; Great Northern, 315 U.S. at 279. Of
  course, simply determining that a grant is an easement does not necessarily delineate the scope of
  said easement. Plaintiffs first argue that the 1875 rights-of-way are limited to railroad purposes
  based on “the Supreme Court’s many opinions interpreting the statute’s plain language and
  legislative history,” as well as the opinions of various lower courts. See Centers MSJ at 14; NPCA
  MSJ at 11-12. The BLM counters that the Supreme Court has never decided the scope of



                                                        26
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 28 of 48 Page ID #:1036



  permissible uses of an 1875 Act right-of-way. See BLM Opp’n at 4. Next, both sides turn to
  general principles of property law to argue the breadth of the easements. See BLM MSJ at 12-15;
  NPCA MSJ at 10-12. Lastly, the BLM asserts that “longstanding practice supports a broad reading
  of the 1875 Act.” See BLM MSJ at 15-16. The Court will address each argument in turn.
           Plaintiffs primarily rely on three Supreme Court cases to support their argument that the
  1875 Act rights-of-way require a railroad purpose.20 First, Plaintiffs cite Great Northern. As
  discussed above, Great Northern described the legislative context in which Congress passed the
  1875 Act. Great Northern, 315 U.S. at 272-273. In general, Great Northern concluded that the
  1875 Act was passed in response to public backlash against the more-generous land grants to
  railroads during the preceding decades. See id. As such, Great Northern held that the 1875 Act
  granted an easement rather than any type of fee title to the land. Id. at 271-72 (“[T]he right granted
  is one of use and occupancy only, rather than the land itself.”). In reaching the conclusion that the
  1875 Act granted easements, the Supreme Court cited subsequent Congressional legislation
  describing the right as an easement. Id. at 276. A House of Representatives committee report on
  one of those subsequent bills confirming 1875 Act grants in the territories of Oklahoma and
  Arizona remarked “[t]he right as originally conferred and as proposed to be protected by this bill
  simply grants an easement or use for railroad purposes.” Id. at 277. Nonetheless, Great Northern
  did not actually decide that the scope of easements under the 1875 Act is limited to activities that
  further railroad purposes, instead, the Court rejected the railroad’s claim that it had “any right to
  the oil and minerals underlying its right of way,” because it had an easement rather than a fee. Id.
  at 270, 279.
           The “easement for railroad purposes” language took on further life when Union Pacific
  interpreted Great Northern as follows: “In that case we noted that a great shift in congressional
  policy occurred in 1871: that after that period only an easement for railroad purposes was granted.”
  Union Pacific, 353 U.S. at 119. But, Union Pacific similarly did not decide the scope of an 1875
  Act right-of-way because it was considering a grant under a pre-1871 railroad act and merely
  confirmed that the railroad did not have an interest in the mineral rights underlying the land grant.
  See id. at 113-14.

  20
    The Centers also cite Denver & Rio Grande Ry. Co. and Caldwell but both cases are easily distinguishable in that
  they address the additional right to take timber along the rights of way for the purposes of railroad construction. See
  Denver & Rio Grande Ry. Co., 150 U.S. at 12-13; Caldwell, 250 U.S. at 21. As such, the cases do not deal with the
  scope of the more generalized right-of-way grant.



                                                                27
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 29 of 48 Page ID #:1037



         Similarly, in Brandt, the Supreme Court did not have to confront the limitations of the
  scope of an easement under the 1875 Act. See Brandt, 572 U.S. at 106. Instead, Brandt simply
  held that the 1875 Act grant was an easement such that the United States had no reversionary
  interest in it when the railroad abandoned the easement and when the United States had patented
  the underlying land to a private citizen. Id. at 102, 106. Still, the Supreme Court added relevant
  gloss regarding the nature of the 1875 Act right-of-way, remarking that it was a “simple easement,”
  in part because the United States had argued in Great Northern that “the 1875 Act granted an
  easement and nothing more.” Id. at 103, 106. Further, the Supreme Court noted “granting an
  easement merely gives the grantee the right to enter and use the grantor’s land for a certain
  purpose.” Id. at 105 n.4 (emphasis added).
         Thus, while the Court agrees with the BLM’s statement that “the Supreme Court has not
  decided the scope of permissible uses of an 1875 Act right-of-way,” see BLM Opp’n at 4, the
  various statements in the aforementioned cases are at least persuasive evidence that the Supreme
  Court would conclude that some relation to railroad purposes is required under the 1875 Act.
  Certainly, there are no Supreme Court cases holding or even really suggesting that a potential use
  – unrelated to the railroad – falls within the scope of an 1875 Act right of way so long as it does
  not interfere with railroad operations. In fact, the vast majority of courts that have considered the
  issue have concluded that a railroad purposes is necessary.
          For example, last year, a district court in Utah analyzed the scope of an 1875 Act right of
  way and concluded that because “the lease agreements [at issue] do not serve a railroad purpose,
  they are unenforceable.” See L.K.L. Assocs., Inc. v. Union Pac. R.R. Co., No. 2:15-CV-00347-
  BSJ, 2018 WL 2433563, at *9 (D. Utah 2018). During the pendency of the case, the parties
  submitted the newly-issued 2017 M-Opinion. Id. at *1. Regardless, after reviewing the “text,
  history, [and] purpose of the 1875 Act,” the court rejected the railroad’s argument that the 1875
  Act should be broadly construed to allow leases that are “incidental to or not inconsistent with”
  the easement’s continued use as a railroad. Id. at *9 n.77. The BLM argues that L.K.L was wrongly
  decided, factually distinguishable, and non-binding on this court. Further, the BLM notes that the
  case is on appeal. See L.K.L. Assocs., Inc., No. 18-4123 (10th Cir. Aug. 30, 2018). While the
  Court agrees that the case is factually distinguishable and non-binding, it still reviewed the
  statutory history and intent of the 1875 Act and concluded, like various other cases, that a railroad
  may only lease its right-of-way for railroad purposes.



                                                       28
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 30 of 48 Page ID #:1038



         Likewise, in Home on the Range v. AT&T Corp., 386 F. Supp. 2d 999 (S.D. Ind. 2005),
  another district court rejected the “not interfere or inconsistent with” standard, albeit in response
  to the 1989 M-Opinion. See 386 F. Supp. 2d at 1024. The district court applied “the established
  rule that land grants are construed favorably to the Government, that nothing passes except what
  is conveyed in clear language, and that if there are doubts they are resolved for the Government,
  not against it,” id. at 1021 (quoting Watt v. Western Nuclear, Inc., 462 U.S. 36, 59 (1983)), and
  relied on the “railroad purpose” language from Union Pacific to hold that the Government’s
  proffered interpretation was incorrect, see id. at 1022-23 (citing Union Pacific, 353 U.S. at 114).
  Because Home on the Range was decided in 2005, both the 2011 and 2017 M-Opinions analyzed
  its holding. While the 2011 M-Opinion largely agreed with the district court, the 2017 iteration
  concluded that the case was wrongly decided because it “appl[ied] the wrong canon of construction
  for railroad grants,” and “over read[] dicta in Union Pacific.” BLM 92. As already discussed
  above, the Court thinks that the 2017 M-Opinion wrongly writes off the canon of sovereign
  reservation based on its own overreading of Leo Sheep. See supra at 24 n.18. Further, Home on
  the Range’s reliance on so-called dicta from Union Pacific is not unreasonable. Although Union
  Pacific did not have the occasion to decide the scope of 1875 Act rights-of-way it still noted:
                 [T]his right of way was granted Union Pacific “for the construction
                 of said railroad and telegraph line.” [Section 2 of the Act]. That
                 purpose is not fulfilled when the right of way is used for other
                 purposes. See Northern Pacific R. Co. v. Townsend, [190 U.S. 267,
                 271, 23 S.Ct. 671 (1903) ]. It would seem that, whatever may be the
                 nature of Union Pacific’s interest in the right of way, drilling for oil
                 on or under it is not a railroad purpose.
  Home on the Range, 386 F. Supp. 2d at 1022 (quoting Union Pacific, 353 U.S. at 114)).
         Thus, the vast majority of cases that have considered the issue have concluded that some
  type of railroad purpose is required for a lease to fall within an 1875 Act right-of-way. See Beres
  v. United States, 64 Fed. Cl. 403, 418 (2005) (“These principles mandate that the 1875 Act be
  construed in a manner that recognizes what was passed to the railroads by the United States as a
  matter of law should not exceed the Congressional intent to grant easements for the limited purpose
  of promoting railroad development and operation. The 1875 Act easements by the 1875 Act’s
  very terms, as validated by contextual history, were limited to railroad purposes.”); see also




                                                       29
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 31 of 48 Page ID #:1039



  Geneva Rock Prods., Inc. v. United States, 107 Fed. Cl. 166, 171 (2012).21 The 2017 M-Opinion’s
  conclusion that the scope of the rights-of-way is broader and encompasses all uses as long as they
  do not interfere with the railroad operations appears contrary to the 1875 Act.
                 4. Easement Law
             Regardless, because no courts that would bind this one have directly answered the ultimate
  question, the parties turn to general principles of property law in support of their respective
  positions. The BLM argues, and the 2017 M-Opinion relied upon, the following: that an 1875
  Act “is not an ordinary easement, but an easement in gross,” that the easements also are “unusual
  in that they are exclusive use easements,” and that such easements may be apportioned unless the
  apportionment “impose[s] an unreasonable burden on the servient estate.” See BLM MSJ at 12-
  13. NPCA responds that the BLM’s conclusion that the easements may be leased so long as the
  proposed use does not interfere with the operation of a railroad does not follow from the agency’s
  assumptions that the easements are in gross and exclusive. Plaintiffs contend that one of the first
  principles of easements, regardless of which kind, is that they only grant the right of entry to the
  grantor’s land for certain purposes. See NPCA MSJ at 11-12.
             As an initial matter, the Court is skeptical about the BLM’s characterization of the 1875
  Act rights-of-way as (somehow) “special” easements. The BLM’s assertion seems severely
  undercut by the Supreme Court’s characterization of the right in Brandt. There, the Supreme Court
  reaffirmed Great Northern’s principle that a right-of-way pursuant to the 1875 Act “was a simple
  easement,” not an easement with special rights. 572 U.S. at 110. Considering that the 2017 M-
  Opinion’s purported purpose was to revisit the 2011 M-Opinion in light of new cases such as
  Brandt, it is strange that the 2017 version did not mention Brandt’s straightforward holding on this
  point. As explained below, the fact that the easements seem to be exclusive does not grant the
  holder the right to lease access to the easement for any and every use.
             In support of the 2017 M-Opinion’s characterization of the easements as exclusive, the

  21
       As stated in Geneva Rock Prods., 107 Fed. Cl. at 171:
             This statutory text delineates the contours of the grant with specificity. Given the location and
             existence of a “central line” of a railroad, the easement extended one hundred feet on either side of
             the line. Use of material, earth, stone, and timber on the easement-burdened property was restricted
             to the amount necessary for the construction of the railroad itself. Allowances were made for other
             railroad-related structures, specifically station buildings, depots, machine shops, side tracks,
             turnouts, and water stations, but for no other type of activity. Additionally, railroad use could not
             hinder the utility of other modes of transportation. * * * * In sum, the text of the 1875 Act implies
             the grant of a narrow and specific easement for railroad purposes only.



                                                                  30
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 32 of 48 Page ID #:1040



  BLM cites a 1985 decision from the district of Idaho and two Supreme Court cases from around
  the turn of the twentieth century. First of all, the two Supreme Court cases are inapposite as both
  deal with pre-1875 Act grants to the railroads, and both express skepticism that such grants were
  easements. Western Union itself states as much:
                    A railroad right of way is a very substantial thing. It is more than a
                    mere right of passage. It is more than an easement. We discussed
                    its character in New Mexico v. United States Trust Co. 172 U. S.
                    171, 43 L. ed. 407, 19 Sup. Ct. Rep. 128. We there said that if a
                    railroad’s right of way was an easement it was ‘one having the
                    attributes of the fee, perpetuity and exclusive use and possession;
                    also the remedies of the fee, and, like it, corporeal, not incorporeal,
                    property.’
  See W. Union Tel. Co. v. Penn. R.R. Co., 195 U.S. 540, 570 (1904) (quoting New Mexico v. U.S.
  Trust Co., 172 U.S. 171, 183 (1898)). The Court would also find that the Idaho district court
  decision, Idaho v. Oregon Short Line Railroad Co., 617 F. Supp. 207 (D. Idaho 1985), is dead
  letter after Brandt, an issue which the 2017 M-Opinion fails to contemplate or address. In Oregon
  Short Line, the district court held that the United States must have retained some interest in the
  1875 Act rights-of-way because 43 U.S.C. § 912 (and related provisions) were supposedly
  “specifically enacted to dispose of the . . . retained interest.” Id. at 212. The district court
  recognized that Great Northern characterized the grants as easements and that, “under traditional
  rules, a simple easement carries with it no right to exclusive use and occupancy of the land.” Id.
  at 212. Nevertheless, the district court concluded that the 1875 Act must have granted something
  more: “Congress did, however, intend to give the railroads an interest suitable for railroad purposes
  – a right-of-way, which, by definition, carried with it the right to exclusive use and occupancy of
  the land.” Id. Brandt not only dispels Oregon Short Line by specifically calling the 1875 Act
  rights-of-way “simple easements,” but by holding that the United States did not retain any interest
  in an abandoned right-of-way. 572 U.S. at 110.
           Regardless, the parties do not vigorously dispute the exclusivity of the easements. In fact,
  the 2011 M-Opinion referred to the easements’ exclusivity. See BLM 8045 n.15.22 However, as

  22
    Cadiz adds only two arguments to BLM’s support of the interpretation set forth in the 2017 M-Opinion. See Cadiz
  MSJ at 10-11. First, Cadiz argues that the 1875 Act “states that where the [right-of-way] runs through a ‘canyon, pass
  or defile,’ the holder of the [right-of-way] must allow other railroads to use the [right-of-way].” Id. at 10 (citing 43
  U.S.C. § 935.) Cadiz claims that “this exception would not be necessary if the 1875 Act had not granted the holder
  of the [right-of-way] the exclusive use and occupancy of the [right-of-way].” Cadiz MSJ at 10. However, Cadiz’
  argument does not make sense. The fact that the 1875 Act (see 43 U.S.C. § 935) specifically provides that the
  railroad’s right of way shall be subordinated to wagon roads or highways located at canyons and passes hardly


                                                                 31
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 33 of 48 Page ID #:1041



  explained below, the distinction between exclusive and non-exclusive may not matter much.
            “Because granting an easement merely gives the grantee the right to enter and use the
  grantor’s land for a certain purpose,” and because the purpose here was unquestionably for the
  railroad companies to build railroads,23 the Court would be inclined to conclude that the scope of
  the rights-of-way only extends so far. See id. at 105 n.4; see also see Restatement (Third) of
  Property: Servitudes § 1.2(1) (1998) (an easement is a “nonpossessory right to enter and use land
  in the possession of another and obligate[s] the possessor not to interfere with the uses authorized
  by the easement.” (emphasis added)); id. § 4.1(1) (“A servitude should be interpreted to give effect
  to the intention of the parties ascertained from the language used in the instrument, or the
  circumstances surrounding creation of the servitude, and to carry out the purpose for which it was
  created.” (emphasis added)); id. § 4.9, Comment c (“An easement is a nonpossessory interest that
  carves out specific uses for the servitude beneficiary.”).
            Both sides cite the Restatement (Third) of Property: Servitudes § 4.10, Comment d in
  support of their positions. The 2017 M-Opinion cites the comment for the premise that “[t]he
  purpose of an easement created by express grant or necessity is often defined more generally.” See
  BLM 90 n. 81. BLM’s reliance on this comment is fine but incomplete. First, as NPCA points
  out, Comment d begins, “[t]he first step in determining whether the holder of an easement is


  demonstrates that Congress granted to railroads an all-encompassing and exclusive easement. See Geneva Rock
  Prods., 107 Fed. Cl. at 171.
           Cadiz’s second argument is that “the shift in public policy from the pre-1871 railroad statutes to the 1875
  Act has no bearing on the question of whether the 1875 Act granted railroads the exclusive use and occupancy of their
  [rights-of-way].” Cadiz MSJ at 11. Cadiz expands on the point, arguing that “[w]hile the 1875 Act granted the
  railroads only a 200 foot wide easement, it did not change the exclusive use and occupancy rights that the railroads
  enjoyed in the land used for railroad operations.” Cadiz does not provide a citation for this assertion, but the point
  seems relatively uncontroversial among the parties.
  23
       The 2017 M-Opinion itself admits as much:
                     [I]t is clear that the construction and operation of a railroad is a condition of the
                     1875 Act easements. Section 1 grants land to “ ‘any railroad company,’ defines
                     the geographic scope of the right-of-way by reference to the “central line of said
                     road,” limits the ability of railroads to utilize resources on adjacent public lands
                     to those necessary “for the construction of said railroad,” and limits the use of
                     adjacent public lands for ancillary structures “to the extent of one station for each
                     ten miles of road.” Section 4 is explicit on this score, providing that “if any
                     section of said road shall not be completed within five years after the location of
                     said section, the rights herein granted shall be forfeited as to any such
                     uncompleted section of said road.” Thus, Congress conditioned the right-of-way
                     granted under the 1875 Act on the construction and operation of a railroad.
  BLM 86-87.



                                                                  32
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 34 of 48 Page ID #:1042



  entitled to make a particular use challenged by the owner of the servient estate is to determine
  whether the use falls within the purposes for which the servitude was created.” (emphasis added).
  Moreover, the comment even uses the following example:
                  The purpose of an easement for “railroad right of way” may be
                  narrowly defined as transportation by railroad, or more generally
                  defined as transportation or movement of people and goods. If the
                  former is adopted, the right of way could only be used for rail
                  transport; if the latter is adopted, it could be used for a hiking and
                  bicycle trail.
  Restatement (Third) of Property: Servitudes § 4.10, Comment d. Therefore, even when defining
  the purpose at a higher level of generality, the touchstone of the analysis is still whether something
  falls under a given purpose, in this case a “railroad purpose,” and not whether something merely
  does not interfere with such purpose.
          Further, assuming that the 1875 Act rights-of-way are exclusive easements, it does not
  follow that the railroad can then use an easement for any purpose it sees fit. The district court in
  Oregon Short Line noted that the easements were exclusive but stated that Congress granted “an
  interest suitable for railroad purposes.” 617 F. Supp. at 212 (emphasis added). Moreover, the
  purpose of the underlying easement is still relevant to the analysis of exclusive easements. As
  discussed in the Restatement (Third) of Property: Servitudes, “Grant of an exclusive easement
  deprives the servient owner [the United States here] of the right to use either the entire area covered
  by the easement, or, more frequently, of the right to use facilities installed for enjoyment of the
  easement.” Restatement (Third) of Property: Servitudes § 5.9, Comment b. And it is true that an
  exclusive easement is more likely to be divisible – meaning assignable to other parties. Id.
  However, even for an exclusive easement, where the “servient owner cannot use the easement
  facilities, additional use by others should be of little concern unless the additional use . . . is outside
  the scope of the easement.” Id. (emphasis added).
          Finally, the 2017 M-Opinion argues that the scope of the easements should be interpreted
  broadly to include all uses that do not interfere with railroads because railroads are “very
  substantial things,” in that they are loud and require ancillary structures to support the transport of
  freight, including hazardous materials. See BLM at 91-92. The BLM took the “very substantial
  things” language from Western Union, which uses the phrase to describe pre-1875 Act railroad
  rights-of-way and not railroads themselves. See Western Union, 195 U.S. at 570. The statement’s
  inapplicability here is therefore evident. Further, and more fundamentally, BLM’s reasoning on


                                                          33
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 35 of 48 Page ID #:1043



  this point lacks sense; because trains are loud and require a lot of facilities, the railroad company
  should be allowed to lease the right of way for any purpose it likes – purposes completely unrelated
  to these loud and important operations?
          The BLM’s problem is that there is a logical gap from the easements’ being granted for a
  broad purpose to the conclusion that scope of the easement is so permissive that it allows all uses
  as long as they do not interfere with the broad purpose. The BLM cannot get around the fact that
  the 1875 Act rights-of-way were granted for a purpose and that any use that does not further that
  purpose is outside the scope of the easement.24 Thus, the Court would conclude that even
  interpreting the easement broadly does not support the 2017 M-Opinion’s conclusion that scope
  extends to any use that does not interfere with the railroad.
              5. Prior Use
          The BLM’s final argument in favor of the 2017 M-Opinion’s primary conclusion is that
  there is a longstanding belief among railroad companies that they had the ability to lease their
  rights-of-way to third parties, and that this belief did not extend only to leases for uses that would
  further railroad purposes.         See BLM 94-96; BLM MSJ 15-16.                     According to the BLM,
  longstanding expectations are significant because of the “the special need for certainty and
  predictability where land titles are concerned.” See Brandt, 572 U.S. at 110 (quoting Leo Sheep,
  440 U.S. at 687).
          First, the 2017 M-Opinion cites testimony from railroad representatives given to a
  congressional subcommittee in 1961:
                   Southern Pacific Railroad, making no distinction between rights-of-
                   way obtained under the 1875 Act and land obtained through other
                   transactions, represented that it had entered into leases “covering the
                   use of portions of such rights-of-way for warehouse, industrial,
                   storage, and related purposes in connection with the shipment and
                   delivery of freight by rail,” as well as leases with adjacent
                   landowners and others “for other purposes.” Southern Pacific went
                   on to clarify its view that such leases need not be limited to specific
                   railroad purposes, stating “[i]t is judicially recognized that a railroad
                   company is entitled to lease portions of its rights-of-way for
                   nonrailroad purposes subject to termination upon reasonably short
                   notice when required for railroad purposes.”
                   In the same hearing, the Vice President and Western General

  24
    As alluded to below, the requirement of a “railroad purpose” may be broadly defined pursuant to the incidental use
  doctrine.



                                                              34
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 36 of 48 Page ID #:1044



                 Counsel of Union Pacific Railroad Company represented that Union
                 Pacific had entered into approximately 2,000 leases for industrial
                 and manufacturing purposes and an additional 2,000 leases,
                 covering approximately 1,878 miles, for agricultural
                 purposes. Union Pacific went on to note that many of these
                 agricultural leases were defensive in nature, entered into to allow
                 adjacent landowners to enter and utilize portions of the Union
                 Pacific rights-of-way without creating a potential claim over the
                 land through adverse possession. Union Pacific further clarified that
                 these lease numbers did not account for the “hundreds of persons
                 and companies who have licenses to cross [Union Pacific’s] granted
                 right-of-way with highways, pole lines, wire lines, pipelines, etc.
  BLM 77-78 (footnotes omitted). Finally, the BLM argues that lessees have relied on the ability to
  use rights of way to lay fiber optic cable and other utility features. See BLM 95; BLM MSJ at 16.
         For a few reasons, the Court is hesitant to put too much stock into the BLM’s arguments.
  For one, the BLM and 2017 M-Opinion provide no context for the 1961 testimony from various
  (interested) railroad officials. How would the proposed resolutions have changed the 1875 Act,
  for example? Further, the fact that the railroad officials “[made] no distinction between rights-of-
  way obtained under the 1875 Act and land obtained through other transactions,” is troubling and
  flies in the face of the shift in policy described in Great Northern. Moreover, the testimony is
  vague as to what “other purposes,” companies entered into leases for and which courts “judicially
  recognized” such leases. See BLM 8435, 8441. In addition, the Court could pick out quotes from
  the testimony suggesting that the railroads believed a railroad purpose was necessary:
                 Many court cases have considered the question of what use a
                 railroad company can make of its right-of-way where it has been
                 held that the right-of-way is less than fee title. Generally speaking,
                 railroads are entitled to use the right-of-way which they have for
                      any use Indispensable to, or which will facilitate the
                      fulfillment of, the objects of their corporate existence. (See
                      44 Am. Jur. 338.)
                 Whether or not the use or proposed use of its right-of-way by a
                 railroad company is necessary for railroad purposes is
                      primarily a matter to be determined by the company in the
                      exercise of its Judgment, and the courts will not interfere
                      with the use and occupancy of its right-of-way by a railroad
                      company, in the absence of a finding, supported by
                      evidence, that such use occupancy is not necessary for
                      railroad purposes, is in bad faith, and not the result of the
                      honest exercise of the judgment of the company. (See 44


                                                       35
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 37 of 48 Page ID #:1045



                         Am. Jur. 340.)
  See BLM 8447.
          What further gives the Court pause is that many of the uses specified could very well be
  railroad purposes including leases to utility companies and defensive leases to protect against
  adverse possession claims. Lastly, as pointed out by NPCA, the BLM did not consider the interests
  of private landowners who hold estates subject to the rights-of-way. See NPCA Opp’n at 15. Since
  at least Great Northern, these landowners have believed that the railroad’s interest on the estate
  was limited to an easement. The BLM did not discuss whether such private landowners would
  expect a water pipeline to be built across said easement.25
          In the end, any leases for non-railroad uses may very well have been outside the scope of
  the easements granted in the 1875 Act. That the BLM did not enforce the limits of those easements
  does not weigh against the persuasive authority in favor of requiring a railroad purpose within the
  rights-of-way.
          For the foregoing reasons, to the extent the 2017 Determination relies on the 2017 M-
  Opinion’s expressed standard, that any use falls within the scope the scope of an 1875 Act right-
  of-way so long as it does not interfere with railroad operations, the agency decision was contrary
  to law and the Court would be inclined to rule in Plaintiffs’ favor.
              6. Pretext
          Because the Court is inclined to conclude that the 2017 Determination’s primary decision
  applied an incorrect legal standard, the Court does not believe it needs to reach NPCA’s alternative
  argument that the determination was arbitrary and capricious because it rested on supposedly
  pretextual rationalizations. See NPCA at 16-20. Regardless, the Court provides some of its
  thinking on the issue.
          The Court would note that NPCA’s proffered evidence at least raises a question as to
  whether the agency’s decisionmaking process was focused on reaching an intended result. The
  direction from Cason to “get rid of” the 2011 M-Opinion and to “take the ‘M’ Opinion, look at the
  facts, and write an analysis that says the facts suggesting railroad benefits were ignored,” do not
  look great for the agency in the abstract. NPCA ¶ 89. The Court realizes, however, that these

  25
     While most likely not relevant to the outcome of this case, the Court ponders what would happen if Cadiz built the
  pipeline and then ARZC abandoned the right-of-way. Would the continued operations of the pipeline mean that the
  right-of-way remained active? Would ARZC keep operating the railroad just so that the pipeline could keep its right-
  of-way?



                                                               36
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 38 of 48 Page ID #:1046



  quotes are from a “task matrix,” and are not necessarily determinative. See Jagers v. Fed. Crop.
  Ins. Corp., 758 F.3d 1179, 1185- 86 (10th Cir. 2014) (rejecting argument that “the agency’s
  subjective desire to reach a particular result must necessarily invalidate the result, regardless of the
  objective evidence supporting the agency’s conclusion.”). Further, as BLM points out, Cason
  had no authority to make the decision, and the Interior Solicitor thereafter spent months revising
  the agency’s legal opinion. See BLM Opp’n at 24. And, simply coming into a new administrative
  with a belief about the correct course of events does not necessarily mean that a decision was
  arbitrary and capricious. See BLM Opp’n 24-25. The fact that Interior Secretary Bernhardt
  previously worked on Cadiz’s behalf again may raise some question of intent, but the BLM rebuts
  this fact by attaching a recusal memo from Bernhardt. See Bernhardt Recusal Memo, Docket No.
  57-1. There is no indication that the Secretary violated his recusal.26
           Even assuming that the BLM had an intended result in mind in reviewing the 2011 M-
  Opinion, the Court would note that there is no real indication of procedural irregularities.

  26
    NPCA relies on the recent “census question” cases where various district courts have held that the Secretary of the
  Department of Commerce, Wilbur Ross, provided a pretextual reason for adding a citizenship question to the census.
  See California v. Ross, 358 F. Supp. 3d 965, 1040 (N.D. Cal. 2019), petition for cert. filed, No. 18-1214 (U.S. Mar.
  18, 2019); New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 660 (S.D.N.Y. 2019), appeal filed, No. 19-212
  (2d Cir. Jan. 22, 2019), cert. granted before judgment, U.S. Dep’t of Commerce v. New York, 139 S. Ct. 953 (Feb. 15,
  2019). Ross stated that the purpose of including the citizenship question on the census was “to promote [Voting Rights
  Act] enforcement.” New York, 351 F. Supp. 3d at 516. The Southern District of New York summarized the evidence
  of pretext:
                As discussed above, that conclusion is supported by evidence in the Administrative Record
                alone, including evidence that Secretary Ross had made the decision to add the citizenship
                question well before DOJ requested its addition in December 2017, AR 3702, 3710, 12476;
                the absence of any mention, at all, of VRA enforcement in the discussions of adding the
                question that preceded the Gary Letter, see AR 763-64, 2424, 2458, 2521-23, 3710, 3984,
                4004; unsuccessful attempts by Commerce Department staff to shop around for a request by
                another agency regarding citizenship data, AR 12755-56; and Secretary Ross's personal
                outreach to Attorney General Sessions, followed by the Gary Letter, AR 2528, 2636, 4004;
                see AR 1321; not to mention the conspicuous procedural irregularities that accompanied the
                decision to add the question. When one considers evidence outside the Administrative
                Record, as the Court may do for this purpose, see, e.g., Overton Park, 401 U.S. at 420, 91
                S.Ct. 814, the conclusion is inescapable. That record includes the testimony from Comstock
                all but admitting that Secretary Ross had made up his mind to add the citizenship question
                in the spring of 2017, Comstock Dep. 146; testimony that senior aides to Secretary Ross had
                no idea why he decided to add the question, see id. at 112; Teramoto Dep. 32; a near-
                admission from Comstock that he went searching for a request from other agencies because
                the Commerce Department “would need to clear certain legal thresholds” to add the
                citizenship question that it otherwise would not be able to, and that it was his role to “find
                the best rationale” to support the addition of the question, Comstock Dep. 153-55, 266-67;
                and testimony from AAAG Gore that conversations between DOJ and the Commerce
                Department about adding a citizenship question were not initiated by DOJ.
  Id. at 661.



                                                                  37
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 39 of 48 Page ID #:1047



  Moreover, there is no indication that the BLM ignored advice – either internal or from other
  agencies – contrary to a revision of the 2011 M-Opinion. In short, Plaintiffs would need to show
  a lot more before the Court would entertain a pretext finding.
         D. Legality of the 2017 Determination – “Railroad Purposes” Alternative Conclusion
         Alternative to its conclusion that the Cadiz Project did not interfere with ARZC’s use of
  the right-of-way for railroad operations, the 2017 Determination stated that, even if a railroad
  purpose were required, the project would further such a purpose “consistent with the historical
  understanding of the incidental use doctrine.” BLM 5. The BLM argues that the Court may uphold
  the 2017 Determination based on this alternative conclusion. See BLM MSJ at 21-24. Plaintiffs
  contend that the alternative decision is arbitrary and capricious because it does not sufficiently
  explain the reversal from the 2015 Determination. See Centers MSJ 18-21; NPCA MSJ at 21-24.
               1. Incidental Use Doctrine
         The Ninth Circuit recently defined and discussed the incidental use doctrine in Barahona.
  See Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1135 (9th Cir. 2018). As Barahona
  explained:
                   It is beyond dispute that a railroad right of way confers more than a
                   right to simply run trains over the land. See New Mexico v. U.S.
                   Trust Co., 172 U.S. at 183, 19 S.Ct. 128. As a result, courts have
                   approved a variety of uses incidental to railroad operations. See Illig
                   v. United States, 58 Fed. Cl. 619, 634 (2003) (power lines); Mellon
                   v. S. Pac. Transp. Co., 750 F. Supp. 226, 231 (W.D. Tex.
                   1990) (communication lines); McSweyn v. Inter-Urban Ry., 256
                   Iowa 1140, 130 N.W.2d 445, 448 (Iowa 1964)(fuel storage); Miss.
                   Invs., Inc. v. New Orleans & N.E. R.R., 188 F.2d 245, 247 (5th Cir.
                   1951) (freight warehouses “and other like structures”); Mitchell v.
                   Ill. Cent. R.R., 384 Ill. 258, 51 N.E.2d 271, 275 (1943) (gas station
                   and storage tanks). The Supreme Court has embraced this so-called
                   “incidental use doctrine,” although not specifically in connection
                   with the pre–1871 Acts or the 1875 Act:
                      [W]hile it must be admit[t]ed that a railroad company has the
                      exclusive control of all the land within the lines of its roadway,
                      and is not at liberty to alienate any part of it so as to interfere with
                      the full exercise of the franchises granted, we are not prepared to
                      assert that it may not license the erection of buildings for its
                      convenience, even though they may be also for the convenience
                      of others. It is not doubted that the [railroad] might have erected
                      similar structures on the ground on which the plaintiffs' buildings
                      were placed, if in its judgment the structures were convenient for
                      the receipt and delivery of freight on its road. Such erections


                                                           38
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 40 of 48 Page ID #:1048



                        would not have been inconsistent with the purposes for which its
                        charter was granted. And, if the company might have put up the
                        buildings, why might it not license others to do the same thing
                        for the same object; namely, the increase of its facilities for the
                        receipt and delivery of freight? The public is not injured, and it
                        has no right to complain, so long as a free and safe passage is left
                        for the carriage of freight and passengers.
                    Grand Trunk R.R. v. Richardson, 91 U.S. 454, 468–69, 23 L.Ed. 356
                    (1875) (construing rights of railroad chartered under Vermont
                    statute). Even Union Pacific recognized that the 1862 Act conferred
                    “all rights incident to a use for railroad purposes.” 353 U.S. at 119,
                    77 S.Ct. 685 (emphasis added).
  Id. The Ninth Circuit, however, noted that the doctrine has limits: “We acknowledge that an
  appurtenance might be of such minimal or illusory benefit to railroad operations as to make the
  incidental-use doctrine inapplicable.” Id. at 1135.
           Thus, as an initial matter, Barahona forecloses NPCA’s suggestion that the incidental use
  doctrine may not apply to 1875 Act rights-of-way. See NPCA MSJ at 13-14. In Barahona, a
  railroad claimed that it would get to use some of the oil from a pipeline within its right-of-way,
  and the Ninth Circuit held that the railroad “has plausibly alleged that the benefit it derives from
  the pipeline is sufficient for the [incidental use] doctrine to apply.”27 See Barahona, 881 F.3d at
  1135.
           NPCA’s further suggestion that the incidental use doctrine may not be used to bring
  activities that do not serve a railroad purpose within the scope of an easement granted under the
  1875 Act is true but not revelatory or determinative. Rather, the incidental use doctrine informs
  what may be considered a “railroad purpose.” See id. at 1134. Indeed, the 2011 M-Opinion
  concluded that the incidental use doctrine was relevant to determining what constitutes a railroad
  purpose. See BLM 8045-47; id. at 8048 (“MCI’s [fiber optic] line furthered, at least in part, a
  railroad purpose, as required by the incidental use doctrine, and therefore, Southern Pacific had
  the authority to approve the installation of MCI's line in its ROW across BLM-administered lands
  without approval from the Department.”). The 2017 M-Opinion came to basically the same



  27
    Barahona did not definitively conclude that the oil use fell within the scope of the right-of-way. Instead, because
  the issue was raised in the context of a motion to dismiss, the Ninth Circuit merely decided that the railroad had alleged
  that such use could plausibly fall within the right of way. Id. at 1134. As Plaintiffs recognized during the June 20,
  2019 hearing, the question of whether the components of the Cadiz Project fall under Barahona’s articulation of the
  incidental use doctrine is not before the Court at this time.



                                                                  39
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 41 of 48 Page ID #:1049



  conclusion. Compare 2017 M-Opinion at BLM 99 (“Thus, even assuming that an 1875 Act right-
  of-way is limited to a ‘railroad purpose,’ as long as the proposed use is not otherwise prohibited,
  provides some incidental benefit to the railroad, and does not inhibit the continued use of the right-
  of-way for railroad operations, the railroad company may lease land within their 1875 rights-of-
  way for third party uses.”) with 2011 M-Opinion at BLM 8047 (“[R]ailroads have the right to
  undertake a range of activities within their ROWs, including commercial activities, so long as the
  activity is derived from or furthers a railroad purpose consistent with the [incidental use doctrine]
  discussion above. A railroad’s right to undertake activities within an 1875 Act ROW includes the
  right to authorize other parties to undertake those same activities.”).28
           As such, the Court would find that the 2017 Determination’s alternative reliance on the
  incidental use doctrine to inform what constitutes a railroad purpose was not contrary to law.
               2. Sufficient Explanation of Reversal
           The Plaintiffs’ primary argument that the 2017 Determination’s alternative decision was
  arbitrary and capricious is that the 2017 Determination provides no explanation for reversing the
  2015 Determination. See Centers MSJ 21-23. Specifically, Plaintiffs argue that the 2017
  Determination’s factual findings directly contradict those in the 2015 Determination without an
  explanation for the change. Id. The BLM responds that the agency did not need to provide a more
  fulsome explanation because the “BLM did not rely on facts that contradicted those underlying the
  2015 determination regarding the Cadiz Pipeline; instead it reevaluated those facts based on a
  different interpretation of the relevant law and reached a different result.” BLM Opp’n at 10.
           As set forth by the Supreme Court:
                    [A] policy change complies with the APA if the agency (1) displays
                    “awareness that it is changing position,” (2) shows that “the new
                    policy is permissible under the statute,” (3) “believes” the new
                    policy is better, and (4) provides “good reasons” for the new policy,
                    which, if the “new policy rests upon factual findings that contradict
                    those which underlay its prior policy,” must include “a reasoned
                    explanation . . . for disregarding facts and circumstances that
                    underlay or were engendered by the prior policy.”
  Organized Village of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (en banc)


  28
    To the extent Plaintiffs are suggesting that the proposed railroad uses in the Cadiz Project are so illusory as to fall
  outside of the incidental use doctrine, the Court would find that Plaintiffs have not sufficiently developed this
  argument. Regardless, if they are challenging the 2017 Determination on such a theory, the Court would think that
  the agency is entitled to deference on its decision that the uses are within the scope of the doctrine.



                                                                 40
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 42 of 48 Page ID #:1050



  (quoting FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515-16 (2009)). A policy change
  based on a different interpretation of the law does not require the same “reasoned explanation” of
  the change, but requires some analysis even if “not so precise, detailed, or elaborate as to be a
  model for agency explanation.” See Fox, 556 U.S. at 538
           The Court will start with Defendants’ argument first. Both the BLM and Cadiz contend
  that, even when it comes to the incidental use doctrine, the 2017 Determination applied a different
  interpretation of that doctrine than the one applied in the 2015 Determination. See BLM Opp’n at
  11; Cadiz Opp’n at 13. As the Court noted above, the 2011 and 2017 M-Opinions both incorporate
  the incidental use doctrine into the definition of furthering a railroad purpose. Compare 2017 M-
  Opinion at 99 with 2011 M-Opinion at BLM 8047. Further, on the face of the M-Opinions, the
  Court sees no real difference between the agency’s understandings of the incidental use doctrine.
  However, the true target of Defendants’ attack is the 2014 IM that set out criteria on how the BLM
  should apply the legal interpretation of the 2011 M-Opinion. See BLM Opp’n at 11; Cadiz Opp’n
  at 13.
           The BLM focuses on the fact that the 2014 IM placed the burden on the right-of-way holder
  to “provide sufficient evidence to overcome any doubts as to whether a particular activity is within
  the scope of the [right-of-way].” BLM Opp’n at 11 (quoting BLM 2727). Cadiz, in turn, attacks
  the so-called “originate or derive from” standard that the 2014 IM supposedly established. The
  Court would note that neither the 2014 IM nor the 2011 M-Opinion use the phrase “originate or
  derive.” The 2011 M-Opinion concluded that right-of-way holders could lease their easement to
  various uses so long as those activities “derive[d] from or further[ed] a railroad purpose.” See
  BLM 8038. The 2014 IM Opinion, in setting out eight factors for the agency to use to determine
  whether an activity falls within the scope of an 1875 Act right-of-way, stated that “[a]n activity
  ‘derives from’ a railroad purpose if it comes from, originates, or issues from a railroad purpose. It
  ‘furthers’ a railroad purpose if it promotes or advances the purpose.” BLM at 2731. Similarly,
  the 2015 Determination does not use the phrase “originate or derive.” See generally BLM 2260.
  To the extent Cadiz uses the “originate or derive” phrase as short-hand for one of the factors that
  the 2014 IM articulated, the Court would also note that the 2015 Determination considered both
  whether certain uses derived from or would further a railroad purpose:
                  Depending on the nature and location of the rail line, fire
                  suppression may further a railroad purpose inasmuch as rail lines
                  in certain locations may be more susceptible to fire; in addition,


                                                       41
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 43 of 48 Page ID #:1051



                 water may be the appropriate substance to extinguish fires in certain
                 circumstances. However, under the circumstances presented here,
                 fire suppression facilities are not justified . . . .

                 The inconsistent treatment of the 43 miles of line through public
                 land, the uncommon use of water for fire suppression according to
                 industry standards, and the historical lack of fire do not support a
                 finding that the fire suppression facilities and use of water for fire
                 suppression support a railroad purpose. Activities that derive from
                 or further a railroad purpose must actually come from, originate, or
                 issue from the railroad purpose. Here, there is no operational
                 evidence that fire suppression, on this limited stretch of line, comes
                 from, originates, or issues from a railroad purpose. On this basis, the
                 installation of water-based fire suppression utilities requires
                 approval from BLM.
  BLM 2268-69 (footnote omitted) (emphasis added); see also BLM 2272-73 (“Here, Cadiz, Inc.
  would need to seek an authorization from BLM to construct, maintain and improve the access road
  within the Railroad ROWs because Cadiz, Inc.’s inclusion of an access road with the water
  conveyance pipeline does not provide factual support for a conclusion that the pipeline furthers a
  railroad purpose simply because of the access road.”). Thus, using the definition of “furthers”
  from the 2014 IM, it seems to the Court that the 2015 Determination also considered whether
  certain components “promote[d] or advance[d]” the railroad purpose, aside and apart from whether
  they “originated” from the purpose. See BLM at 2731.
         There is no doubt, however, that the 2015 Determination applied the guidance set forth in
  the 2014 IM, and that the 2017 Determination disagrees to some extent with the criteria established
  in the 2014 IM. See BLM at 4 (describing how the 2015 Determination was based on the 2014
  IM, which was based on the 2011 M-Opinion, which the 2017 IM and 2017 M-Decision
  rescinded). Thus, to some extent, the Court agrees with Defendants’ argument that the 2017
  Determination applied a new legal standard to the same underlying facts. However, the BLM’s
  application of the supposedly new legal standard only gets it so far because both the 2015 and
  2017 Determinations also applied the same legal standard in some instances: whether the uses
  further a railroad purpose consistent with the incidental use doctrine.
         Part of the problem for Defendants is that the legal standard it applies in the 2017
  Determination is not precisely described. The BLM argues that “[t]he bases for the changed legal
  interpretation in the [2017] M-Opinion are amply explained in the 25-page [2017] M-Opinion,”
  see BLM Opp’n at 9, but the 2017 M-Opinion does not address the fact that the 2011 M-Opinion


                                                       42
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 44 of 48 Page ID #:1052



  also cited the incidental use doctrine. Nor does the 2017 M-Opinion address the criteria set forth
  in the 2014 IM. Further, the 2017 IM rescinding the 2014 IM provides no explanation for the
  withdrawal of the guidance. See BLM 971-972. The 2017 Determination’s only explanation of a
  changed legal standard is “the activities proposed in the Cadiz Project further a railroad purpose,
  even if they do not originate or derive from that purpose.” BLM at 5. But, as discussed just above,
  the 2014 IM and 2015 Determination both contemplated that a proposed use could fall within the
  scope of a right of way if the use furthered or originated from a railroad purposed. The BLM,
  thus, never explained how the 2011 M-Opinion’s interpretation of the incidental use doctrine was
  different from the 2017 Determination’s alternative reliance on the doctrine.
         Therefore, the Court would be inclined to find that both the 2015 Determination and 2017
  Determination reviewed the same facts but came out differently as to whether those facts
  demonstrated that the Cadiz Project furthered a railroad purpose consistent with the incidental use
  doctrine. Thus, the Court thinks that the BLM had the duty to provide a “reasoned explanation . .
  . for disregarding [certain] facts” underlying the 2015 Determination. See Organized Village of
  Kake, 795 F.3d at 966.
         To be comprehensive, the Court copies below the BLM’s full explanation of its reversal of
  the 2015 Determination:




                                                      43
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 45 of 48 Page ID #:1053




  See BLM 5-6.
         As to each of these proposed uses, the 2015 Determination made factual findings. For
  example, as to the fire suppression system, the 2015 Determination described that it was not
  common to use water to suppress fires on creosoted structures, and that dry sand is the preferred
  method. See BLM 2268. The 2015 Determination further noted that there was no history of fire
  along the proposed pipeline. Id. The Court would of course defer to the BLM’s determination if
  it thought that the 2015 Determination was wrong on these and similar facts. But, the 2017
  Determination made no attempt to rebut such facts, it simply discarded them. See Centers MSJ
  21-22. The 2017 Determination’s conclusion that water would serve the railroad’s fire suppression
  needs directly contradicts the 2015 Determination’s decision that water would not. It is well within
  the agency’s discretion to re-weigh facts, but it cannot directly contradict findings without an
  explanation. See Organized Village of Kake, 795 F.3d at 968; see also Friends of Alaska Nat’l
  Wildlife Refuges v. Bernhardt, No. 18- 00029, 2019 WL 1437596, at *6-10 (D. Alaska Mar. 29,
  2019); Indigenous Envtl. Network v. United States Dep’t of State, 347 F. Supp. 3d 561, 582-83 (D.
  Mont. 2018). This is especially so where pretext is alleged.
         The 2015 Determination made further factual findings regarding the other proposed uses.
  And, as the BLM and Cadiz point out, the 2015 Determination admitted that certain components



                                                      44
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 46 of 48 Page ID #:1054



  of the plan could further a railroad purpose. For example, the 2015 Determination agreed that
  electrical transmission lines could further a railroad purpose but that the agency needed more
  information. See BLM 2276. The 2017 Determination did not explain why such further
  information was no longer necessary. Similarly, as to the 10,000 gallons of water per day, the
  2015 Determination did not consider the uses for that water because they were described “as
  possible, not proposed, future improvements.” Id. at 2266. The 2017 Determination does not
  discuss whether the uses were possible, proposed, likely, or planned. Id. at 6. Regarding the access
  road, the 2015 Determination stated that the building of an access road by itself within the right-
  of-way would not require BLM Approval, but that it does not necessarily mean the pipeline would
  further a railroad purpose. BLM at 2272. Even if that conclusion were characterized as a change
  in legal position, the 2015 Determination also noted that ARZC already had access to the railroad
  via existing roads.   See BLM at 2271.       Finally, as to in-line power generation, the 2015
  Determination remarked:
                 Shortly after issuance of IM 2014-122, Cadiz, Inc. added an in-line
                 power component, which utilizes the water flow in the pipeline to
                 generate electricity for the Railroad. The component description
                 does not explain how 20-foot wide turbines fit within a 15-foot wide
                 trench corridor for a 7-foot diameter (or less) pipeline.
  BLM at 2265. The 2017 Determination does not address the size of the turbines.
         At the June 20, 2019 hearing, Cadiz spent a significant portion of its time attacking the
  2015 Determination for applying the purportedly incorrect legal standard set forth in the 2014 IM.
  Of course, the 2015 Determination is not before the Court, and if Cadiz and the BLM think the
  2015 Determination was wrong for the reasons cited, the BLM should have expressed those
  reasons in the 2017 Determination. See Humane Soc. of U.S. v. Locke, 626 F.3d 1040, 1050 (9th
  Cir. 2010) (“Defendants’ post hoc explanations serve only to underscore the absence of an
  adequate explanation in the administrative record itself.”). As discussed above, none of the BLM’s
  explanations as to its reversal on the Cadiz Project discuss why the agency thought the 2014 IM
  was wrong.
         Further, Cadiz argued that because the 2017 Determination referenced two letters from
  Cadiz, those letters somehow set forth a more fulsome explanation from the agency about why it
  was reversing course from the 2015 Determination. The Court copies the relevant portion of the
  2017 Determination below:



                                                      45
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 47 of 48 Page ID #:1055




  See BLM 4. Saying, “[t]hank you for your letters,” is a far cry from explaining what information
  set forth in those letters convinced the agency to change its mind about the alleged railroad
  purposes in the Cadiz Project. Cadiz argued that the Court must review the facts in those letters
  to determine the agency’s course of action, but the Court disagrees with Cadiz’s proposed standard.
  It is incumbent upon the agency to provide an explanation for why it reversed course. See
  Organized Village of Kake, 795 F.3d at 966. Moreover, as discussed at the hearing, the facts set
  out in the 2017 letters were mostly the same as those the BLM had prior to making the 2015
  Determination. The agency must therefore describe why it considered the same facts in 2015 and
  2017 but came to opposing conclusions about whether such facts demonstrated any railroad
  purpose consistent with the incidental use doctrine. In sum, the Court would hold that the BLM
  had the duty to provide a reasoned explanation for why it disregarded certain facts from the 2015
  Determination in its conclusion that the component parts of the Cadiz Pipeline furthered railroad
  purposes. Because the 2017 Determination provided no explanation for reversal, the Court would
  find it arbitrary and capricious.
         E. NEPA
         Lastly, both sets of Plaintiffs argue that the 2017 Determination itself is a “major Federal
  action[] significantly affecting the quality of the human environment,” and thus subject to NEPA
  environmental analysis. See, e.g., Centers MSJ 24-25 (quoting 42 U.S.C. § 4332(2)(C)). Plaintiffs
  assert that the BLM was required (but failed) to conduct an EIS or EA about its decision that the
  Cadiz project fell within the right-of-way. Id. The BLM responds that because it determined that



                                                      46
Case 2:18-cv-06775-GW-AS Document 61 Filed 06/21/19 Page 48 of 48 Page ID #:1056



  the pipeline fell within the right-of-way it was not necessary for the BLM to approve the project,
  and therefore, the agency took no major federal action. See BLM MSJ at 24-25.
         The Court is not sure whether it would need to reach this issue if it ultimately follows the
  decisions in this tentative ruling. Regardless, Plaintiffs have not directed the Court to any case in
  which an agency was required to complete an EIS for a project that it did not need to approve. See
  Centers MSJ at 24-25; NPCA MSJ at 24-25. The BLM meanwhile alerts the Court to various
  cases so holding. See Alaska v. Andrus, 591 F.2d 537, 541-42 (9th Cir. 1979); Defs. of Wildlife v.
  Andrus, 627 F.2d 1238, 1243–44 (D.C. Cir. 1980); Cross-Sound Ferry Services, Inc. v. ICC, 934
  F.2d 327, 334 (D.C. Cir. 1991) (agency finding that a ferry was exempt from regulation did not
  trigger NEPA), abrogated on other grounds by Steel Co. v. Citizens for a Better Envt., 523 U.S.
  83 (1998). Rd/
  IV.    Conclusion
         Based on the foregoing discussion, the Court would conclude that the 2017 Determination
  was contrary to law and failed to explain its reversal from the 2015 Determination. The 2017
  Determination therefore violated the APA. As such, the Court would DENY Defendants’ motions
  for summary judgment, and GRANT Plaintiffs’ motions for summary judgment to the extent they
  attacked the 2017 Determination. The Court would remand the matter to the BLM forthwith.




                                                       47
